Jason Mercer v. Thomas B. Finan Center, No. 9, September Term, 2021

FORCED MEDICATION – RIGHT TO COUNSEL UPON REQUEST – WAIVER
OF RIGHT – Court of Appeals held that Md. Code. Ann., Health-Gen. (1982, 2019 Repl.
Vol.) § 10-708(i) conferred right to counsel upon request, in light of plain language and
legislative history of statute. Court of Appeals concluded that where form used to request
administrative hearing contained no notice of consequences of declining to request counsel,
and where individual received subsequent notice informing individual of right to request
assistance of lawyer, individual’s declination of legal representation on form did not waive
individual’s right to request counsel at administrative hearing. Although statute calls for
prompt resolution of disputes, statute imposes no deadline on individual’s request for
counsel, permitting individual, unless right is waived, to request counsel up until time of
administrative hearing. Court of Appeals determined that, although on-record advisement
and waiver of right to counsel colloquy are not required to safeguard significant liberty
interest at stake, verification that individual was advised of right to request counsel and
knowingly and voluntarily waived counsel and wants to proceed unrepresented is required.
 Circuit Court for Allegany County
 Case No. C-01-CV-19-000381
 Argued: October 6, 2021
                                                                                          IN THE COURT OF APPEALS

                                                                                                OF MARYLAND

                                                                                                      No. 9

                                                                                             September Term, 2021
                                                                                   ______________________________________

                                                                                                JASON MERCER

                                                                                                        v.

                                                                                         THOMAS B. FINAN CENTER
                                                                                   ______________________________________

                                                                                               Getty, C.J.
                                                                                               McDonald
                                                                                               Watts
                                                                                               Hotten
                                                                                               Booth
                                                                                               Biran
                                                                                               Harrell, Jr., Glenn T. (Senior
                                                                                               Judge, Specially Assigned),

                                                                                                   JJ.
                                                                                   ______________________________________

                                                                                              Opinion by Watts, J.
                                                                                    McDonald and Booth, JJ., concur and dissent.
                                                                                   ______________________________________

                                                                                               Filed: December 17, 2021



 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                       2021-12-17 13:42-05:00




Suzanne C. Johnson, Clerk
       Generally, we are able to decide what medication we want to take and what

medication we do not want to take even if the medication is prescribed by a physician. A

person who is confined at a mental health facility does not always have this choice. Md.

Code. Ann., Health-Gen. (1982, 2019 Repl. Vol.) (“HG”) § 10-708 sets forth procedures

by which a mental health facility may forcibly administer psychiatric medication to an

individual confined at a facility who refuses medication. When an individual who is

confined at a mental health facility refuses medication, medication may be forcibly

administered under two circumstances. See HG § 10-708(b). First, in an emergency, an

individual may be forcibly medicated on the order of a physician if the individual “presents

a danger to the life or safety of the individual or others[.]” HG § 10-708(b)(1). Second, in

a nonemergency, an individual may be forcibly medicated where “the individual is

hospitalized involuntarily or committed for treatment by order of a court and the

medication is approved by a [clinical review] panel under the provisions of this section.”

HG § 10-708(b)(2).

       In a nonemergency situation, a clinical review panel, which is composed of health

professionals not directly responsible for the individual’s treatment, must decide whether

to approve the forcible administration of medication. See HG § 10-708(c)(2) and (g). If

the panel approves forced medication, the panel’s written decision must advise that the

individual has “the right to request a hearing” and “[t]he right to request representation or

assistance of a lawyer or other advocate of the individual’s choice[.]” HG § 10-708(i)(4)(i)

and (ii). Under the statute, the individual must request a hearing within forty-eight hours

of receiving the panel’s decision. See HG § 10-708(l)(1). But, the statute does not impose
a deadline on an individual’s request for representation.

       In July 2019, Jason Mercer, Petitioner, a patient at a psychiatric institution, refused

to take prescribed psychotropic medication. After a panel was convened and approved

forced medication, Mercer requested a hearing within the forty-eight-hour deadline but

indicated on an appeal request form that he declined legal representation. The form

presented Mercer four choices with respect to representation at the administrative hearing:

(1) legal representation to be provided at no cost by the State’s designated Legal Assistance

Provider; (2) private legal representation at his own expense; (3) no legal representation

and having a layperson serve as an advocate; or (4) no legal representation and appearing

on his own behalf. Mercer checked the line indicating that he declined legal representation

and would appear at the hearing on his own behalf. Six days later, Mercer received a notice

of the hearing date from the Maryland Office of Administrative Hearings (“OAH”)

advising that he had the right to request representation or the assistance of a lawyer or other

advocate of his choice.

       On the day of the hearing, Mercer asked for counsel. The Administrative Law Judge

(“the ALJ”) treated the request for counsel as a request for a postponement. The ALJ

determined that Mercer had been given the opportunity for legal representation at no cost

to himself and had indicated on the appeal request form and verbally to a rights advisor1

that he did not want counsel. After making this determination, the ALJ announced that



       1
         A lay advisor or rights advisor is a person who is responsible for, among other
things, informing an individual of the right to appeal if a panel approves the administration
of medication. See HG § 10-708(k)(1).

                                           -2-
there was not good cause to postpone the hearing. The hearing took place with Mercer

unrepresented.

       Against this backdrop, we must determine whether the ALJ was required to conduct

an on-the-record waiver colloquy to determine whether Mercer waived the right to request

counsel under HG § 10-708. Implicit in this question is the issue of whether a right to

counsel exists under HG § 10-708 and, if so, whether the act of checking a line declining

representation on an appeal request form constitutes a waiver of the right to counsel. We

hold that, under the plain language of HG § 10-708, an individual possesses a right to

counsel upon request. Stated differently, if an individual makes a request, the individual

has the right to counsel. The plain language of the statute imposes no time limit or deadline

by which an individual must make a request for counsel. Therefore, unless the right is

waived, an individual may request counsel up to the time of and including at the

administrative hearing.    To safeguard the right to counsel, an on-the-record waiver

colloquy of the kind required in a criminal case is not necessary, but there must be

verification that an individual has knowingly and voluntarily waived the right to counsel

and elected to proceed without legal representation.        Applying these principles, we

conclude that in this case the ALJ erred in declining Mercer’s request to be represented by

counsel at the administrative hearing.

                                     BACKGROUND

       The Thomas B. Finan Center (“the Center”), Respondent, is an inpatient psychiatric

facility run by the Maryland Department of Health (“the Department”) and located in

Cumberland, Maryland. In January 2018, Mercer was involuntarily admitted to the Center.


                                          -3-
Several years earlier, a circuit court had found Mercer not criminally responsible under

Md. Code Ann., Crim. Proc. (2001, 2008 Repl. Vol.) § 3-112 for second-degree assault

and unauthorized use of a motor vehicle. Mercer is diagnosed with a schizoaffective

disorder of bipolar type.2

       Following his admission to the Center, Mercer took prescribed psychotropic

medications after cajoling and negotiation, but improved such that he was able to be

transferred to a less-restrictive unit. On July 18, 2019, though, Mercer began refusing the

proper dose of the medication. Mercer also declined food and water on the grounds that

the food was processed and that he was uncertain about the contents of the water. Mercer’s

psychiatrist arranged for the Center to provide yogurt or produce alongside regular meals,

which Mercer ate. Nevertheless, Mercer, who originally weighed 208 pounds before

refusing food and water, lost approximately 24 pounds, and weighed 184 pounds at the

time of the hearing. Mercer also experienced symptoms of dehydration. In addition,

Mercer refused to attend group therapy sessions, and instead held “his own therapeutic

group” meetings with other patients. According to Center staff, Mercer urged other

patients to reject treatment as well. Once, as a result of Mercer’s “counseling” of another

patient to discontinue electroconvulsive therapy, Center staff had to spend additional time

persuading the patient to continue with the treatment.

       On another occasion, Mercer allegedly caused other patients to become agitated to

the point that staff had to clear a Center day room. Later the same day, during a psychiatry


       The Notice of Clinical Review Panel identifies Mercer’s diagnosis as
       2

“Schizophrenia[.]”

                                          -4-
session, Mercer indicated he needed to see a doctor due to a rash on his arm. When the

rash could not be located, Mercer began thrashing his arms, legs, and head, and was

eventually offered medication.3 On August 1, 2019, the Center notified Mercer and his

rights advisor, Lisa Olinger, that a panel would meet on August 5, 2019 to decide whether

the psychiatric medication prescribed by Mercer’s treating physician, Dr. Jessica Merkel-

Keller, would be given to him despite his refusal.

                              The Panel’s Written Decision

       On August 5, 2019, a panel consisting of Herb Chissell, M.D., Elliott Gauer, DO,

and Jim Crable, RPh, convened. Dr. Merkel-Keller and Olinger also attended. Mercer

spoke at the panel meeting but left early. At the conclusion of the meeting, the panel

recommended forced medication. In a written decision issued the same day, the panel

indicated that the statutory criteria necessary for the involuntary administration of

medication set forth in HG § 10-708(g) were satisfied. The panel’s written decision

approved forced administration of various medications, including fluphenazine (generic

Prolixin), an antipsychotic, for ninety days. The decision stated:

       IF YOU DISAGREE WITH THIS DECISION, YOU MAY REQUEST A
       HEARING BEFORE AN ADMINISTRATIVE LAW JUDGE BY
       INFORMING THE RIGHTS ADVISOR OR THE CHIEF EXECUTIVE
       OFFICER (CEO) OR DESIGNEE OF THE FACILITY THAT YOU WANT
       TO FILE AN APPEAL.

(Capitalization in original) (bolding omitted). The decision also provided:

       If you want to appeal the panel’s decision, you must make your request for a

       3
        In addition, on the evening of August 13, 2019, after requesting a hearing but before
the hearing occurred, Mercer ripped up a floorboard from his room and hid it in the room.
Center staff searched the room and found the floorboard.

                                          -5-
       hearing within 48 hours of being given this notice. If you appeal, a hearing
       will be held within 7 days of receipt of this notice, unless the administrative
       law judge grants a postponement. . . . If you appeal, you have the right to
       request representation or assistance at the hearing from the agency indicated
       below or from a lawyer or other advocate of your choice. The facility rights
       advisor will assist you.

The panel’s written decision supplied the name, address, and telephone number of the

“Legal Assistance Provider and the Lawyer Referral Service[,]” which was listed as

Maryland Legal Aid, and explained: “or Maryland Legal Aid can be reached through the

assistance of Lisa Olinger, Rights Advisor [phone number].”

                            The Appeal Request Form

       On the same day, after the panel meeting, Olinger gave Mercer a copy of the panel’s

written decision and a form entitled “Resident Grievance System Request to Appeal

Decision of Clinical Review Panel” (“the Appeal Request Form”). The Appeal Request

Form advised that the individual “has 48 hours following receipt of this decision to file an

appeal” and that any hearing would be “scheduled within 7 days[,]” but that the hearing

could be postponed for good cause shown or by agreement of the parties. Beneath that, a

statement explained: “I hereby appeal the decision of the Clinical Review Panel and have

indicated below my choice for representation at the Administrative Appeal.” (Bolding

omitted). Below this statement the individual could select from four options:

       I hereby request that legal representation be provided, at no cost to me, by
       the State’s designated Legal Assistance Provider and authorize that the
       Notice of CRP, Decision of CRP, and Request to Appeal Decision of CRP
       be released to them.

       I will obtain private legal representation, at my own expense, and authorize
       that the Notice of CRP, Decision of CRP, and Request to Appeal Decision
       of CRP be released to: ___________________


                                          -6-
       I hereby decline legal representation. I request that the following serve as
       my advocate and authorize that the Notice of CRP, Decision of CRP, and
       Request to Appeal CRP be released to: ___________________

       I hereby decline legal representation and will appear on my own behalf.

On August 7, 2019, after a conversation with Olinger, Mercer selected the last option—“I

hereby decline legal representation and will appear on my own behalf”—by affixing a

check mark on a blank line next to the option, and signing and dating the Appeal Request

Form. Olinger also signed and dated the Appeal Request Form.

                                  The Notice of Hearing

       On August 13, 2019, Mercer received a “Notice of Hearing for Refusal of

Psychiatric Medication” from OAH (“the Notice of Hearing”). The Notice of Hearing

stated that an administrative hearing had been scheduled for August 16, 2019, and advised:

“You have the right to request representation or assistance of a lawyer or other advocate of

your choice.”    The Notice of Hearing did not set forth a deadline for requesting

representation or indicate that the request needed to be made before the hearing or by any

other time.

                               The Administrative Hearing

       The administrative hearing occurred on August 16, 2019,4 before an ALJ. After

turning on the recording device and beginning the hearing, the ALJ stated that Mercer had

advised that he wanted legal representation. The ALJ told Mercer that he had been given


       4
         The cover page and the first page of the transcript of the hearing before the ALJ
state that the hearing occurred on August 26, 2019. This is a typographical error. It is clear
from the record that the hearing occurred on August 16, 2019.

                                           -7-
an opportunity on the Appeal Request Form to request that legal representation be provided

at no cost but that he “did not mark that off[.]” Mercer again requested an attorney, and

stated that he did not recall filling out or signing the Appeal Request Form. The ALJ

requested that Olinger be located and come to the hearing room to speak with Mercer off

the record about his request for legal assistance. Mercer asked that the conversation with

Olinger take place on the record. After Olinger arrived, the following exchange occurred

on the record:

      [THE ALJ]: Mr. Mercer says that he does not recall reviewing that document,
      nor does he recall signing that document where he had declined legal
      representation. Can you tell us, you know, what sort of interactions you may
      have had with Mr. Mercer with regard to his election to have counsel?

      [] OLINGER: Sure. We met briefly the day the decision came out. And at
      that time, he didn’t care about an appeal. But then the next -[-] the following
      day, he did -- he asked if an appeal could stop the medication, and I said until
      you go before a judge and they make a decision. So, he said okay. Let’s do
      it. So, we went over the different categories. And he said, no need for an
      attorney. So, he did sign the form. I signed the date and time and initialed
      that and explained that there would be no attorney present.

      [] MERCER: May I say something?

      [THE ALJ]: What would you like to say, sir?

      [] MERCER: We’ve had many conversations. I may have possibly filled out
      this form. I called -- what I would have liked when working with her, if I
      would’ve had legal counsel available when I was filling out legal documents
      to prepare a case, it would’ve been better. I had called the one number for
      the legal aid or something, and they weren’t able to help me. But I think this
      might be a flaw in the process. If I’m filling out forms that can be used in a
      legal representation and I don’t have legal counsel while I’m doing it, that
      might cause problems later on, like right now where I’m not sure if I signed
      this or wrote it or something, or what my reasons were. I mean, if I was in a
      hearing, what I really would like to have is to have a lawyer. And I think I
      have a right to that under the Constitution. So, those are my thoughts.



                                          -8-
[THE ALJ]: So, counsel?

[COUNSEL FOR THE CENTER]: Your Honor, Ms. Olinger is here. She
has testified that she met --

[THE ALJ]: Well, she didn’t testify.

[COUNSEL FOR THE CENTER]: Right.

[THE ALJ]: She commented.

[COUNSEL FOR THE CENTER]: Commented that she, in fact, met with
Mr. Mercer, he declined representation at that time. This document was
signed August 7, 2019. At no point since that time did Mr. Mercer note a
desire to have representation. The Hospital’s argument today is going to be
that Mr. Mercer presents a danger to himself, others, while in the hospital
because of his refusal to take medication. And as a result, I would ask that
any postponement request so that Mr. Mercer can obtain representation be
denied. He continues to pose a danger and risk to himself and to others
without the administration of medication.

[] MERCER: I’d have to --

[THE ALJ]: All right. Thank you.

[] MERCER: May I disagree with that, or --

[THE ALJ]: You may.

[] MERCER: I really don’t feel like I’ve been a risk to anybody. I’ve been
working --

[THE ALJ]: Okay. So, that’s a little separate from what we’re talking about
now. We’re talking about the right to counsel. So, sir, there are certain
procedural safeguards that are put into place for these hearings, one of which,
which is consistent with the statute and the regulations, is to give the resident
an opportunity to, one, appeal a decision of the Clinical Review Panel, but
secondly to request to have legal representation. I am persuaded by Ms.
Olinger’s description of her meeting with you going over the paperwork not
only, one, to explain what an appeal of a Clinical Review Panel would
involve, but secondly, whether or not you wanted to have counsel. There’s
no requirement under the law, under the statute, that you have legal counsel
to go through this particular document with the rights advisor. There’s


                                    -9-
nothing in place that suggests that you would have the right to counsel just
to review this particular document. And when you reviewed the document,
you very clearly indicated to Ms. Olinger that you declined legal
representation, you were given the opportunity to have legal representation
at no cost to yourself, and in fact, it would be the rights advisor who would’ve
assisted you in obtaining that legal representation for the hearing today. I do
not find good cause to postpone this hearing in order for you to have counsel
when you so clearly identified to Ms. Olinger not only verbally but on this
form that you declined legal counsel. And I do not find good cause to
postpone this hearing in light of the statements made by counsel that you
continue to represent a danger to yourself or others.

[] MERCER: May I just say something real fast?

[THE ALJ]: What would you like to say, sir?

[] MERCER: Well, I don’t understand everything you said because I don’t
understand all the words, and I’ve got a headache and I need some water.
But the first thing you said, you were talking about procedures and having a
lawyer. I don’t understand how all of these procedures work and that’s why
I’d like to have a lawyer. And so, you said that we don’t have a right under
the statute or something to have an attorney. But I think under the
Constitution, you have a basic right to have an attorney. So -[-]

[THE ALJ]: Sir, you do not have a basic right to have an attorney to review
a particular document that under the statute --

[] MERCER: Okay. I --

[THE ALJ]: -- and under the law --

[] MERCER: I’m confused. I just don’t understand.

[THE ALJ]: -- the rights advisor met with you, which is all that is required
of the Hospital, to discuss what your rights are with regard to requesting an
appeal to have a hearing like the one we’re having today, or two, to request
counsel. You’ve had a whole lot of time between the time you filled out this
form until now to change your mind and ask for counsel, or you can consult
with Ms. Olinger. So, no, sir. We’re not going to have any more
conversation on this topic. I have overruled your request for a postponement
--

[] MERCER: Okay.


                                   - 10 -
       [THE ALJ]: -- in order to obtain counsel for this hearing.

(Paragraph breaks omitted). The ALJ excused Olinger and continued the hearing. The

ALJ advised Mercer that the Center would need to prove by a preponderance of the

evidence “four prongs”—namely, that he refused psychiatric medication, the medication

was prescribed for the purpose of treating a mental disorder, the administration of the

medication was set forth in a panel decision and represented a reasonable exercise of

professional judgment, and without the medication he would remain at a substantial risk of

hospitalization that would cause him to be seriously mentally ill with no significant relief

or he might relapse. The ALJ indicated that Dr. Merkel-Keller would testify on behalf of

the Center, that Mercer could cross-examine the doctor, and that she (the ALJ) would then

“turn [her] attention” to Mercer for him to testify as to why he believed the four prongs

were not satisfied.

       The ALJ admitted into evidence the Center’s Exhibits 1-5, which consisted of the

Notice of Hearing dated August 13, 2019, the Notification of Appeal dated August 12,

2019 (notice to the ALJ), the Appeal Request Form, the panel’s written decision, and the

Notice of Clinical Review Panel. Over Mercer’s objection, the ALJ accepted Dr. Merkel-

Keller as an expert in the field of psychiatry. Dr. Merkel-Keller testified regarding

Mercer’s history at the Center, diagnosis, and the events giving rise to the forced

medication proceedings. Dr. Merkel-Keller testified that Mercer presented a danger to

himself because of his refusal to consume food and water and resulting dehydration, which

could lead to kidney damage, and that Mercer’s apprehension about the food and water was



                                         - 11 -
not a legitimate health concern, but rather a “delusional[]” suspicion. Dr. Merkel-Keller

testified that Mercer presented a danger to others because of his informal counseling of

patients to refuse treatment. According to Dr. Merkel-Keller, Mercer displayed “treatment

interfering behavior[,]” and Mercer’s counseling of other patients constituted “practicing

medicine without a license[]” and a “power struggle.”

       Following Dr. Merkel-Keller’s testimony, Mercer had an opportunity for cross

examination. Mercer asked a question seeking to clarify the names of the offenses for

which he had been found not criminally responsible and, after Dr. Merkel-Keller

responded, stated that he agreed that the offenses were unauthorized use of a vehicle and

second-degree assault. The ALJ interjected: “Okay. Now you’re making comments[,]”

causing Mercer to respond: “I’m sorry. I’m sorry. I’m not a lawyer. That is why I ask -[-

.]” At that point, the ALJ stopped Mercer and advised him: “[Y]ou’ve already told me

that” and “I do not need to hear that again.” Afterward, Mercer asked Dr. Merkel-Keller

whether the individuals who documented the alleged incidents in the unit could testify

about what they saw. Counsel for the Center objected, and the ALJ sustained the objection

and stated: “Sir, next question.” Mercer advised that those were all the questions he had.

The ALJ then informed Mercer that he could testify as to “why you either, one, do not wish

to take the medication, or two, you believe that the [Center]’s representation that you

present a substantial risk of continued hospitalization for a variety of reasons is untrue.”

Mercer testified that he had previously taken one of the medications and it made him sleep

twelve hours a day and unable to work. Mercer questioned the accuracy of his diagnosis,

indicated that Center staff did not listen to him, and testified that he did not pose a risk to


                                          - 12 -
anyone. Mercer testified that he needed clean water and “some good quality food” and, if

provided with those things, he would “feel a lot better.”

       Counsel for the Center presented closing argument. When asked what he would

like to say as closing argument, Mercer stated that he should not be forcibly medicated

because it is “torture which is prohibited by the Eighth Amendment protection against cruel

and unusual punishment.” After that, the ALJ made findings of fact and concluded that

the Center had shown by a preponderance of the evidence that Mercer “should be

medicated with the psychiatric medications which were listed in the August 5, 2019,

Clinical Review Panel Decision, not to exceed 90 days.”

                           Judicial Review in the Circuit Court

       On August 29, 2019, on his own behalf, Mercer filed a petition for judicial review

in the Circuit Court for Allegany County. On September 4, 2019, the circuit court

conducted a hearing. At the time, Mercer was represented by counsel, who asserted that

the ALJ improperly denied Mercer’s request for counsel by not taking testimony on the

issue of waiver on the record and that the Appeal Request Form was not an effective waiver

of Mercer’s right to counsel. Mercer sought as relief a new administrative hearing.

Counsel for the Center argued that, although Mercer had a right to request counsel, it was

within the ALJ’s discretion to deny the request because Mercer had declined

representation. The circuit court denied the request for a new hearing and ruled that Mercer

had “the right to representation afforded him by statute and before the ALJ[,]” and that the

Appeal Request Form was permissible under the statute and an effective waiver. Although

the circuit court indicated that it was possible for an individual in certain situations to have


                                           - 13 -
a change of mind regarding counsel, the court stated that whether to grant a request for

counsel at a hearing rested within the discretion of the ALJ. The circuit court affirmed the

ALJ’s decision, and Mercer appealed.

                        Opinion of the Court of Special Appeals

        On January 28, 2021, the Court of Special Appeals affirmed the circuit court’s

judgment. See Mercer v. Thomas B. Finan Ctr., 249 Md. App. 144, 151, 245 A.3d 85, 88

(2021). The Court of Special Appeals concluded that HG § 10-708(i)(4)(ii) confers upon

patients a right to request legal representation, but not an automatic right to counsel “absent

a timely request.” Id. at 161, 245 A.3d at 94. The Court of Special Appeals reasoned that

because Mercer had declined the assistance of counsel before the hearing, “the ALJ did not

err or abuse her discretion in deciding not to postpone the hearing until counsel could be

obtained.” Id. at 155, 245 A.3d at 91. The Court of Special Appeals stated that the ALJ

had the discretion to deny Mercer’s “request to postpone the hearing” and was not required

to conduct a waiver colloquy because HG § 10-708 does not create a statutory right to

counsel, but rather the right to request counsel. Id. at 160, 245 A.3d at 94.

       According to the Court of Special Appeals, individuals have the right to assistance

of counsel if they first request such assistance and, in this case, Mercer affirmatively

declined the right to request legal representation and belatedly attempted to rescind his

decision. See id. at 162, 245 A.3d at 95. The Court of Special Appeals stated that, although

HG § 10-708 does not set forth a specific timeline for a patient to request counsel, “the

statutory scheme can operate effectively only if a patient makes the request for counsel

within a reasonable period of time in advance of the hearing before the ALJ, so that the


                                          - 14 -
hearing need not be postponed.” Id. at 166-67, 245 A.3d at 98. The Court of Special

Appeals concluded that based on its application of the balancing test set forth by the

Supreme Court in Mathews v. Eldridge, 424 U.S. 319, 335 (1976), the ALJ did not deprive

Mercer of procedural due process by failing to postpone the hearing for him to obtain

counsel. See Mercer, 249 Md. App. at 172, 245 A.3d at 101. The Court of Special Appeals

did not reach the question of whether Mercer would have been permitted to “rescind[] his

decision to proceed without counsel at some point earlier than he did.” Id. at 167, 245 A.3d

at 98.

                              Petition for a Writ of Certiorari

         On March 17, 2021, Mercer petitioned for a writ of certiorari, raising the following

issue: “Did the Court of Special Appeals err in determining that Health-General § 10-708

does not require an ALJ to make an on-the-record assessment of whether Mercer waived

his statutory right to counsel?” (Footnote omitted). On May 11, 2021, this Court granted

the petition. See Mercer v. Thomas B. Finan Ctr., 474 Md. 632, 255 A.3d 169 (2021).

                                       DISCUSSION

                                  The Parties’ Contentions

         Mercer contends that HG § 10-708 sets forth a statutory scheme for providing due

process to patients and that the plain language of HG § 10-708(i)(4)(ii) provides a statutory

right to the assistance of counsel at an administrative hearing. Specifically, Mercer argues

that the phrase “right to request a hearing” in HG § 10-708(i)(4)(i), which is treated as a

right to a hearing, indicates that the language of “right to request representation” under HG

§ 10-708 (i)(4)(ii) confers a right to counsel. Citing Beeman v. Dep’t of Health & Mental


                                           - 15 -
Hygiene, 107 Md. App. 122, 145, 666 A.2d 1314, 1325 (1995), Mercer maintains that the

Court of Special Appeals has previously characterized the language of HG § 10-708 as

providing a right to counsel and that the legislative history of the statute demonstrates that

the General Assembly intended that a patient have a right to counsel. Mercer points out

that a Fiscal Note from the 1991 amendment to HG § 10-708 contains a notation of the cost

expected for the legal representation of patients at appeals hearings. Mercer contends that

the inclusion of the estimated cost is evidence of the General Assembly’s intent that the

State fund legal representation for patients at hearings and of the intent to create a right to

counsel.

       The Center responds that HG § 10-708 does not create an affirmative statutory right

to counsel and instead, the plain language of the statute provides an individual with a right

to request counsel. According to the Center, the legislative history of the statute supports

this reading. The Center argues that the ALJ’s obligation at the administrative hearing was

to determine whether Mercer had previously declined to request counsel and that the ALJ

was not required to determine whether Mercer had knowingly and voluntarily waived the

right. The Center asserts that, although the statute does not so require, the Department

provides legal assistance at no cost to any individual who timely requests counsel before

the hearing. The Center maintains that the provision of legal assistance at no cost is due to

a consent decree in Coe, et al. v. Harry R. Hughes, et al., No. K-83-4248 (D. Md. Apr. 18

1985) and, as such, does not indicate that a right to counsel exists under HG § 10-708.




                                          - 16 -
                                   Standard of Review

       In considering the merits of an agency decision, “we review directly the

administrative decision, not the decisions of the courts that previously reviewed the agency

decision before it came to us.” Allmond v. Dep’t of Health & Mental Hygiene, 448 Md.

592, 608, 141 A.3d 57, 66 (2016) (citation omitted). We apply a substantial evidence

standard in reviewing an ALJ’s findings of fact, but review conclusions of law without

deference. See Johnson v. Md. Dep’t of Health, 470 Md. 648, 673, 236 A.3d 574, 588

(2020).

                                      Relevant Law

                                       HG § 10-708

       HG § 10-708 was originally enacted in 1984 and sets forth the framework governing

the forced administration of psychiatric medication to an individual who refuses

medication. See Allmond, 448 Md. at 613, 141 A.3d at 69. HG § 10-708 alters the

common law rule that a doctor treating a mentally competent adult may not “perform

surgery or administer other therapy” without that person’s consent unless an emergency

exists. Williams v. Wilzack, 319 Md. 485, 494, 573 A.2d 809, 813 (1990) (quoting Sard

v. Hardy, 281 Md. 432, 439, 379 A.2d 1014, 1019 (1977)). Medication qualifies as a type

of treatment under the common law rule. See Dep’t of Health & Mental Hygiene v. Kelly,

397 Md. 399, 418, 918 A.2d 470, 481 (2007); Williams, 319 Md. at 494-95, 573 A.2d at

813. This Court has recognized that under the Due Process Clause of the Fourteenth

Amendment an individual has a constitutionally protected liberty interest in being free from

the arbitrary forced administration of psychiatric medication. See Williams, 319 Md. at


                                         - 17 -
501, 573 A.2d at 817.

       HG § 10-708(b) permits forced administration of psychiatric medication in two

narrow circumstances:

       (1) In an emergency, on the order of a physician where the individual
       presents a danger to the life or safety of the individual or others; or

       (2) In a nonemergency, when the individual is hospitalized involuntarily or
       committed for treatment by order of a court and the medication is approved
       by a panel under the provisions of this section.

This language applies to three specific categories of involuntarily committed individuals:

       individuals involuntarily committed to a state institution civilly
       under Section 10-632(e) of the Health-General Article; individuals
       involuntarily committed after having been found not criminally responsible
       under Section 3-112 of the Criminal Procedure Article, Maryland Code
       (2001); and individuals involuntarily committed after being found
       incompetent to stand trial under Section 3-106(b) of the Criminal Procedure
       Article, Maryland Code (2001)[.]

Kelly, 397 Md. at 419, 918 A.2d at 481-82. In a nonemergency, there are certain

procedures that a panel must follow in determining whether to approve the forced

administration of medication. See HG § 10-708. First,

       A panel shall convene within 9 days after an individual’s refusal of
       medication for a period of at least 72 hours if: (1) The individual was
       committed to a hospital under Title 3 of the Criminal Procedure Article
       because of a mental disorder; and (2) The treatment plan developed under §
       10-706 of this subtitle indicates that there is a substantial likelihood that,
       without immediate treatment, the individual will remain a danger to self or
       the person or property of another.

HG § 10-708(j) (paragraph breaks omitted). Before a panel meets, adequate notice must

be provided to the individual. Specifically, “[t]he chief executive officer of the facility” or

a designee must “give the individual and the lay advisor written notice at least 24 hours



                                          - 18 -
prior to convening a panel.” HG § 10-708(d)(1). The lay advisor is “an individual at a

facility, who is knowledgeable about mental health practice and who assists individuals

with rights complaints.” HG § 10-708(a)(2). Notice to the individual and the lay advisor

must contain the following: “(i) The date, time, and location that the panel will convene;

(ii) The purpose of the panel; and (iii) A complete description of the rights of an individual

under paragraph (2) of this subsection.” HG § 10-708(e)(1) (paragraph breaks omitted).

       A panel must consist of: “(i) The clinical director of the psychiatric unit, if the

clinical director is a physician, or a physician designated by the clinical director; (ii) A

psychiatrist; and (iii) A mental health professional, other than a physician.” HG § 10-

708(c)(1). The statute specifically provides that no member of the panel should be involved

in the individual’s treatment plan. See HG § 10-708(c)(2). At a panel, an individual has

the following rights:

       (i) To attend the meeting of the panel, excluding the discussion conducted to
       arrive at a decision;

       (ii) To present information, including witnesses;

       (iii) To ask questions of any person presenting information to the panel;

       (iv) To request assistance from a lay advisor; and

       (v) To be informed of:

          1. The name, address, and telephone number of the lay advisor;

          2. The individual’s diagnosis; and

          3. An explanation of the clinical need for the medication or medications,
          including potential side effects, and material risks and benefits of taking
          or refusing the medication.



                                          - 19 -
HG § 10-708(e)(2). The panel may approve the administration of medication if it finds:

      (1) The medication is prescribed by a psychiatrist for the purpose of treating
      the individual’s mental disorder;

      (2) The administration of medication represents a reasonable exercise of
      professional judgment; and

      (3) Without the medication, the individual is at substantial risk of continued
      hospitalization because of:

            (i) Remaining seriously mentally ill with no significant relief of the
         mental illness symptoms that:

                    1. Cause the individual to be a danger to the individual or
             others while in the hospital;

                    2. Resulted in the individual being committed to a hospital
             under this title or Title 3 of the Criminal Procedure Article; or

                    3. Would cause the individual to be a danger to the individual
             or others if released from the hospital;

              (ii) Remaining seriously mentally ill for a significantly longer period
         of time with the mental illness symptoms that:

                    1. Cause the individual to be a danger to the individual or to
             others while in the hospital;

                    2. Resulted in the individual being committed to a hospital
             under this title or Title 3 of the Criminal Procedure Article; or

                    3. Would cause the individual to be a danger to the individual
             or others if released from the hospital; or

             (iii) Relapsing into a condition in which the individual is unable to
         provide for the individual’s essential human needs of health or safety.

HG § 10-708(g). The panel must base a decision to approve forced medication on “its

clinical assessment of the information contained in an individual’s record and information

presented to the panel.” HG § 10-708(h)(1). The panel may not approve forced medication


                                        - 20 -
if alternative treatments exist and are acceptable to the individual and the facility personnel

directly responsible for treating the individual. See HG § 10-708(h)(3).

       The panel must supply the individual, the lay advisor, and the individual’s treatment

team a copy of its written decision.5 See HG § 10-708(i)(2). If a panel approves forced

medication, the panel’s written decision must inform the individual of the following:

       (i) Notice of the right to request a hearing under subsection (l) of this section;

       (ii) The right to request representation or assistance of a lawyer or other
       advocate of the individual’s choice; and

       (iii) The name, address, and telephone number of the designated State
       protection and advocacy agency and the Lawyer Referral Service.

HG § 10-708(i)(4). HG § 10-708(k) requires the rights advisor to:

       (1) Inform the individual of the individual’s right to appeal the decision under
       subsection (l) of this section;

       (2) Ensure that the individual has access to a telephone as provided under §
       10-702(b) of this subtitle;

       (3) If the individual requests a hearing, notify the chief executive officer of
       the facility or the chief executive officer’s designee pursuant to [paragraph]
       (l)(1) of this section and give the individual written notice of the date, time,
       and location of the hearing; and

       (4) Advise the individual of the provision for renewal of an approval under
       subsection (n) of this section.

       HG § 10-708(l)(1) provides that an individual may request an administrative hearing



       5
        If the panel approves the administration of medication, the decision shall specify
the medication approved, including its dosage and frequency, the duration of the approval,
not to exceed the time provided by the statute (ninety days), and the reason that alternative
treatments, including medication, if any, were rejected by the panel. See HG § 10-
708(i)(3).

                                           - 21 -
to appeal a panel’s decision by filing a request for a hearing with the chief executive officer

of the facility or a designee and sets a deadline for making such a request of “within 48

hours of receipt of the decision of the panel.” If an individual requests a hearing within the

forty-eight-hour period, OAH must conduct a hearing and issue a decision within seven

calendar days of the panel’s decision. See HG § 10-708(l)(4). At the hearing, a facility

bears the burden of proving by a preponderance of the evidence that the standards and

procedures of the statute are satisfied. See HG § 10-708(l)(7)(ii). The ALJ must state on

the record findings of fact and conclusions of law. See HG § 10-708(l)(8). The ALJ’s

decision constitutes a final decision under the Maryland Administrative Procedure Act and

can be appealed to a circuit court within fourteen calendar days. See HG § 10-708(l)(9),

(m)(1). A circuit court must “hear and issue a decision on an appeal within 7 calendar days

from the date the appeal was filed.” HG § 10-708(m)(4).

       Although HG § 10-708 provides for compact timelines, the chair of a panel may

“[p]ostpone or continue the panel for good cause, for a reasonable time[.]” HG § 10-

708(e)(3)(i). In addition, “[t]he administrative hearing may be postponed by agreement of

the parties or for good cause shown.” HG § 10-708(1)(5). The statute places limitations

on the ability to forcibly administer medication to an individual during the process. First,

unless an emergency exists, an individual may not be forcibly medicated before the panel’s

decision. See HG § 10-708(d)(2). Next, regardless of whether the individual requests an

administrative hearing, a panel decision to forcibly medicate “shall be stayed for 48 hours.”

See HG § 10-708(1)(3). If an individual requests an administrative hearing, “the stay shall

remain in effect until the issuance of the administrative decision.” Id. A panel may only


                                          - 22 -
approve forcible medication for a period not to exceed ninety days. See HG § 10-708(n)(1).

Prior to expiration of the approval period, if the individual continues to refuse medication,

a panel may be convened to decide whether renewal of treatment is warranted. See HG §

10-708(n)(2)(i). If the individual appeals the renewal of approval, however, the facility

can administer medication to the individual during the appeal period. See HG § 10-

708(n)(2)(ii).

                                  Pre-Williams Guidance

       In 1990, following a series of cases in the Supreme Court of the United States

addressing issues involving procedural and substantive due process in cases of involuntary

commitment and the forced administration of psychiatric medication, this Court declared

that the existing version of HG § 10-708 failed to afford procedural due process to patients

subject to involuntary administration of medication. See Williams, 319 Md. at 495-507,

509-10, 573 A.2d at 814-21. Prior to Williams, in Vitek v. Jones, 445 U.S. 480, 482-83

(1980), the Supreme Court addressed whether the Due Process Clause of the Fourteenth

Amendment entitled a prisoner who had been convicted and incarcerated in Nebraska

certain due process protections, including notice, an adversary hearing, and provision of

counsel, before the prisoner was involuntarily transferred to a State psychiatric hospital for

treatment. A Nebraska statute provided that, when a designated physician or psychologist

found that a prisoner suffered from a “mental disease or defect” and the prisoner could not

be given proper treatment in the prison facility, the Director of Correctional Services was

authorized to transfer the prisoner for examination, study, and treatment to another

institution either within or outside of the Department of Correctional Services for as long


                                          - 23 -
as treatment was necessary. Id. at 483. Jones had been convicted and sentenced to a term

of incarceration to be served in a prison and later, pursuant to the Nebraska statute, was

transferred to a psychiatric hospital under the jurisdiction of the Department of Public

Institutions. See id. at 484. Jones challenged the process by which the statute permitted

transfer from a prison to a hospital on procedural due process grounds. See id. The trial

court concluded that the statute was unconstitutional as applied to Jones because

transferring him to a hospital without adequate notice and an opportunity for a hearing was

a deprivation of his liberty without due process of law. See id. at 485. The trial court ruled

that such a transfer “must be accompanied by adequate notice, an adversary hearing before

an independent decisionmaker, a written statement by the factfinder of the evidence relied

on and the reasons for the decision, and the availability of appointed counsel for indigent

prisoners.” Id. (citation omitted).

       The United States Supreme Court agreed with the trial court that the involuntary

transfer of a Nebraska state prisoner to a psychiatric hospital implicated a liberty interest

protected by the Due Process Clause. See id. at 487-88. The Supreme Court concluded

that, by providing that a prisoner would not be transferred unless the prisoner suffered from

a mental disease or defect that could not adequately be treated in prison, the statute “gave

Jones a liberty interest that entitled him to the benefits of appropriate procedures in

connection with determining the conditions that warranted his transfer[.]” Id. at 489-90.

The Supreme Court explained that, because the statute provided a prisoner with “a right or

expectation that adverse action” would not be taken except where the prisoner has engaged

in certain behavior, “the determination of whether such behavior has occurred becomes


                                          - 24 -
critical, and the minimum requirements of procedural due process appropriate for the

circumstances must be observed.” Id. at 490-91 (cleaned up).

       The Supreme Court agreed with the trial court that, independent of the statute, “the

transfer of a prisoner from a prison to a mental hospital must be accompanied by

appropriate procedural protections” because, even after conviction and imprisonment, a

prisoner “is entitled to the benefit of procedures appropriate in the circumstances before he

is found to have a mental disease and transferred to a mental hospital.” Id. at 491, 493.

The Supreme Court explained: “A criminal conviction and sentence of imprisonment

extinguish an individual’s right to freedom from confinement for the term of his sentence,

but they do not authorize the State to classify him as mentally ill and to subject him to

involuntary psychiatric treatment without affording him additional due process

protections.” Id. at 493-94.

       The Supreme Court concluded that, among other things, before transferring a

prisoner to a hospital, Nebraska was required to provide written notice to the prisoner that

a transfer to a mental hospital was being considered. See id. at 494-95. The Supreme

Court stated that, although the questions of whether an individual is mentally ill and cannot

be treated in prison are medical in nature, that did “not justify dispensing with due process

requirements” because “[i]t is precisely the subtleties and nuances of psychiatric diagnoses

that justify the requirement of adversary hearings.” Id. at 495 (cleaned up). As to the right

to counsel, a plurality of the Supreme Court determined that counsel was required to be

provided to indigent prisoners whom Nebraska sought to treat as mentally ill, explaining:




                                         - 25 -
       We have not required the automatic appointment of counsel for indigent
       prisoners facing other deprivations of liberty, but we have recognized that
       prisoners who are illiterate and uneducated have a greater need for assistance
       in exercising their rights. A prisoner thought to be suffering from a mental
       disease or defect requiring involuntary treatment probably has an even
       greater need for legal assistance, for such a prisoner is more likely to be
       unable to understand or exercise his rights. In these circumstances, it is
       appropriate that counsel be provided to indigent prisoners whom the State
       seeks to treat as mentally ill.

Id. at 482, 496-97 (citations omitted). In a concurring opinion, Justice Powell agreed “that

qualified and independent assistance must be provided to an inmate who is threatened with

involuntary transfer to a state mental hospital[,]” but disagreed “that the requirement of

independent assistance demands that a licensed attorney be provided.” Id. at 497 (Powell,

J., concurring) (footnote omitted).

       Two years later, in Youngberg v. Romeo, 457 U.S. 307, 309 (1982), the Supreme

Court addressed whether an individual who was involuntarily committed to a State

institution had substantive due process rights to safe conditions of confinement, freedom

from bodily restraints, and training or habilitation. In Youngberg, an individual sued three

administrators of a state institution pursuant to 42 U.S.C. § 1983 seeking damages for an

alleged breach of his constitutional rights. See id. The Supreme Court held that the

individual retained liberty interests in safe conditions and freedom from bodily restraint

that involuntary commitment proceedings do not extinguish. See id. at 315-16. The

Supreme Court concluded that, under the circumstances of the case, the individual’s

“liberty interests require[d] the State to provide minimally adequate or reasonable training

to ensure safety and freedom from undue restraint.” Id. at 319. The Supreme Court

explained, however, that such liberty interests are not absolute and that a determination of


                                         - 26 -
whether a substantive right protected by the Due Process Clause has been violated requires

a balancing between “the liberty of the individual and the demands of an organized

society.” Id. at 319-20 (cleaned up). Stated differently, the Supreme Court concluded that,

whether the individual’s “constitutional rights have been violated must be determined by

balancing his liberty interests against the relevant state interests.” Id. at 321.

       In an opinion issued on the same date, in Mills v. Rogers, 457 U.S. 291, 293 (1982),

the Supreme Court considered “whether involuntarily committed mental patients have a

constitutional right to refuse treatment with antipsychotic drugs.” The Supreme Court

stated that the issue “has both substantive and procedural aspects[,]” and that the parties

agreed “that the Constitution recognizes a liberty interest in avoiding the unwanted

administration of antipsychotic drugs.” Id. at 299 (cleaned up). The Supreme Court stated

that, assuming the parties were correct, the substantive issue concerned “a definition of that

protected constitutional interest, as well as identification of the conditions under which

competing state interests might outweigh it” and the procedural issue concerned “the

minimum procedures required by the Constitution for determining that the individual’s

liberty interest actually is outweighed in a particular instance.” Id. (citations omitted). The

Supreme Court stated that, as a practical matter, the substantive and procedural issues were

“intertwined with questions of state law[,]” which could “recognize liberty interests more

extensive than those independently protected by the Federal Constitution[.]” Id. at 299-

300 (citations omitted).

       Eight years later, in Washington v. Harper, 494 U.S. 210, 213 (1990), the Supreme

Court addressed “whether a judicial hearing is required before the State may treat a


                                           - 27 -
mentally ill prisoner with antipsychotic drugs against his will.” Harper had been convicted

of robbery and incarcerated in a Washington State prison, where he was housed in a mental

health unit and consented to the administration of antipsychotic drugs. See id. Harper was

released on parole on the condition that he participate in psychiatric treatment, but later

returned to prison after his parole was revoked. See id. at 214. At that time, Harper was

sent to a special offender center, where he was diagnosed with a manic-depressive disorder.

See id. Harper initially voluntarily consented to treatment, including the administration of

antipsychotic medications, but later refused to continue taking the medications. See id.

Harper’s treating physician sought to medicate Harper over his objection pursuant to an

institutional policy that had been developed in part in response to the Supreme Court’s

decision in Vitek. See Harper, 494 U.S. at 214-15.

       The policy provided that, for a patient to be medicated involuntarily, a psychiatrist

must determine that the patient “(1) suffers from a ‘mental disorder’ and (2) is ‘gravely

disabled’ or poses a ‘likelihood of serious harm’ to himself, others, or their property.” Id.

at 215 (footnote omitted). Under the policy at issue, the patient was “entitled to a hearing

before a special committee consisting of a psychiatrist, a psychologist, and the Associate

Superintendent of the Center, none of whom could be, at the time of the hearing, involved

in the inmate’s treatment or diagnosis[,]” and was entitled to notice of the hearing, the

diagnosis, the factual basis for the diagnosis, and why medication was required. Harper,

494 U.S. at 215-16. The patient was entitled to attend the hearing, present evidence, call

witnesses, cross-examine, and to have the assistance of a lay advisor. Id. at 216. Following

the decision of a special committee, the patient could appeal to the superintendent of the


                                         - 28 -
institution within twenty-four hours and “seek judicial review of a committee decision in

state court by means of a personal restraint petition or extraordinary writ.” Id. at 216

(citation omitted).

       After being forcibly medicated, Harper filed suit pursuant to 42 U.S.C. § 1983,

alleging that the failure to provide a judicial hearing before the involuntary administration

of such medication violated his due process rights. See id. at 217. Following a bench trial,

the trial court ruled that, although Harper had a liberty interest in not being subjected to the

involuntary administration of antipsychotic medication, the procedures set forth in the

policy satisfied due process requirements. See id. at 217-18. The Supreme Court of

Washington reversed and remanded, agreeing with the trial court that Harper had a liberty

interest in refusing antipsychotic medications, and holding that due process required a

judicial hearing and that the State was required to prove “by clear, cogent, and convincing

evidence that the administration of antipsychotic medication was both necessary and

effective for furthering a compelling state interest.” Id. at 218 (cleaned up).

       The United States Supreme Court granted certiorari and reversed. See id. Although

the Supreme Court stated that it had “no doubt that, in addition to the liberty interest created

by the State’s Policy, [Harper] possesse[d] a significant liberty interest in avoiding the

unwanted administration of antipsychotic drugs under the Due Process Clause of the

Fourteenth Amendment,” the Supreme Court concluded that the Due Process Clause did

not confer upon Harper a right greater than that recognized under State law. Id. at 221-22

(citations omitted). In particular, the Supreme Court disagreed with Harper’s contention

that the State could not override his decision to refuse antipsychotic medication unless he


                                           - 29 -
was found to be incompetent and then only if a factfinder made a substituted judgment that

he, if competent, would consent to such treatment. See id. at 222. The Supreme Court

held that, “given the requirements of the prison environment, the Due Process Clause

permits the State to treat a prison inmate who has a serious mental illness with antipsychotic

drugs against his will, if the inmate is dangerous to himself or others and the treatment is

in the inmate’s medical interest.” Id. at 227.

       Turning to the procedural protections required, the Supreme Court held that the

administrative hearing procedures set forth in the policy comported with procedural due

process requirements and that the Supreme Court of Washington erred in requiring a

judicial hearing as a prerequisite for the involuntary treatment of prisoners. See id. at 228.

The Supreme Court concluded that an inmate’s interests are adequately protected by

allowing a decision as to involuntary medication to be made by medical professionals

rather than a judge. See id. at 231. The Supreme Court observed that Washington’s policy

provided for notice, the right to be present at an adversary hearing, and the rights to present

and cross-examine witnesses at a hearing before medical professionals. See id. at 234.

       The Supreme Court disagreed with Harper’s contention that the policy was

nevertheless deficient because it did not allow him to be represented by counsel,

explaining: “It is less than crystal clear why lawyers must be available to identify possible

errors in medical judgment. Given the nature of the decision to be made, we conclude that

the provision of an independent lay advisor who understands the psychiatric issues

involved is sufficient protection.” Id. at 236 (cleaned up). In sum, the Supreme Court held

that the policy was constitutionally permissible as “an accommodation between an inmate’s


                                          - 30 -
liberty interest in avoiding the forced administration of antipsychotic drugs and the State’s

interests in providing appropriate medical treatment to reduce the danger that an inmate

suffering from a serious mental disorder represents to himself or others” and that the policy

provided “certain essential procedural protections” required by the Due Process Clause.

Id.

                                          Williams

       Just over three months after the Supreme Court’s decision in Harper, in Williams,

319 Md. at 509-10, 573 A.2d at 821, this Court held that the then-existing version of HG §

10-708 was unconstitutional on its face and as applied because it failed to provide adequate

procedural due process protections. At the time, HG § 10-708(a) allowed a mentally ill

individual in a psychiatric institution “to refuse medication used for the treatment of a

mental disorder” except where the medication was “provided on the order of a physician

in an emergency where the individual present[ed] a danger to the life or safety of the

individual or others” or “in nonemergency situations, where the individual [was]

hospitalized involuntarily or by order of a court and the medication is approved by a clinical

review panel.” Id. at 487, 573 A.2d at 810 (internal quotation marks omitted).

       Williams had been committed to a State psychiatric institution after being

adjudicated not criminally responsible for charges of attempted second-degree rape and

battery. See id. at 488-89, 573 A.2d at 810-11. Williams refused to take prescribed

antipsychotic medication based on a fear that the side effects would disrupt his thought

processes and interfere with the exercise of his religion and ability to assist his attorney at

a subsequent release hearing. See id. at 490, 573 A.2d at 811. Williams’s psychiatrist


                                          - 31 -
requested a review of his decision to refuse medication by a clinical review panel. See id.

at 490, 573 A.2d at 811. Williams and his lawyer were present for part of the hearing and

Williams explained his reasons for refusing the medication. See id. at 490, 573 A.2d at

811. The panel unanimously determined that Williams should be forcibly medicated. See

id. at 490, 573 A.2d at 811.

       Williams was forcibly medicated for approximately two weeks at which time he

announced his intention to obtain an ex parte injunction against forcible medication. See

id. at 490, 573 A.2d at 811. The State agreed to temporarily discontinue forced medication

and to convene a second clinical review panel. See id. at 490, 573 A.2d at 811. A second

panel convened and a psychiatrist privately engaged by Williams, who had evaluated

Williams during the time period between the two panel meetings, testified that Williams’s

decision to refuse to take the medication was rational, that he need not be forcibly

medicated, and that he could be treated in a less intrusive manner. See id. at 490-91, 573

A.2d at 811. The second panel unanimously decided that Williams should be medicated

over his objection. See id. at 491, 573 A.2d at 812.

       Thereafter, Williams filed a lawsuit alleging that forcible medication under the

procedures of HG § 10-708 “violated his state and federal constitutional rights to privacy,

due process, freedom of speech, thought, and religion[,]” and “sought preliminary and

permanent injunctive relief to prohibit future forcible medication.” Id. at 491, 573 A.2d at

812. Williams later amended his complaint to add an equal protection claim. See id. at

492, 573 A.2d at 812. The State filed motions for summary judgment. See id. at 492, 573

A.2d at 812. Williams filed a motion for partial summary judgment on the ground that HG


                                         - 32 -
§ 10-708, on its face, violated substantive and procedural due process and equal protection

guarantees of both the Maryland Declaration of Rights and the Constitution of the United

States. See id. at 492, 573 A.2d at 812. The circuit court denied Williams’s motion and

granted the State’s motions, ruling that the State complied with HG § 10-708 and that its

conduct under HG § 10-708 did not violate Williams’s constitutional rights. See id. at 492,

573 A.2d at 812. Williams appealed, and this Court issued a writ of certiorari while the

case was pending in the Court of Special Appeals. See id. at 492, 573 A.2d at 812.

       In Williams, we discussed in detail the Supreme Court’s decisions in Youngberg,

Mills, and Harper, and determined that HG § 10-708, like the policy approved in Harper,

implicitly recognized that an “involuntarily committed inmate has a significant

constitutional liberty interest to be free from the arbitrary administration of antipsychotic

drugs.” Williams, 319 Md. at 495-508, 573 A.2d at 809-20 (emphasis in original). We

explained that HG § 10-708 evidenced the General Assembly’s intent “to create a

justifiable expectation that the drugs will not be administered to an inmate unless he is

mentally ill and a danger to himself or others.” Id. at 508, 573 A.2d at 820 (footnote

omitted). We concluded, though, that HG § 10-708, on its face, did not comply with the

procedural due process requirements mandated by Harper because the statute did not

       require that the inmate be provided with advance notice of the proceedings
       before the clinical review panel. Nor does it require that the inmate have the
       right to be present, to present evidence, to cross-examine witnesses, to have
       the assistance of an advisor who understands the psychiatric issues involved,
       and to obtain judicial review of an adverse panel decision before its
       implementation.




                                         - 33 -
Williams, 319 Md. at 509, 573 A.2d at 820-21.            The record in Williams’s case

demonstrated:

       Williams was given but five minutes’ notice that the clinical review
       proceeding would be conducted. Nor was he permitted to be present at the
       proceeding except to explain his reasons for refusing to take the drugs.
       Neither he nor his lawyer (who was permitted to attend part of the
       proceedings on forty-five minutes’ notice) was afforded the opportunity to
       present evidence or cross-examine witnesses.

Id. at 509, 573 A.2d at 821.

       We concluded that, in light of Harper, HG § 10-708, on its face and as applied in

Williams’s case, failed to provide requisite procedural due process protections and that the

circuit court should have granted Williams’s motion for partial summary judgment on the

basis that HG § 10-708 violated procedural due process protections guaranteed by both the

State and Federal Constitutions. See Williams, 319 Md. at 509-10, 573 A.2d at 821.

Because in its then-existing form HG § 10-708 could not “be enforced against Williams

without his consent,” common law principles controlled, and those principles prohibited

“the non-consensual administration of drugs to a mentally competent adult under non-

emergency circumstances.” Id. at 510, 573 A.2d at 821 (footnote omitted).

                               Post-Williams Jurisprudence

       Following our decision in Williams, in 1991, the Maryland General Assembly—

“with input from a task force . . . comprised of representatives of both public and private

providers as well as advocacy and consumer organizations”—amended HG § 10-708 to

“allow[] for appropriate clinical intervention, while providing for patient safeguards and

due process that the previous law lacked.” Undated Letter from the Secretary of the



                                         - 34 -
Maryland Department of Health and Mental Hygiene to the President of the Senate and the

Speaker of the House of Delegates at 1-2.          The 1991 amendment constituted a

“comprehensive redrafting” of HG § 10-708.         Letter from the Attorney General of

Maryland to the Governor of Maryland at 1 (May 8, 1991). The statute’s newly enacted

procedural safeguards included providing an individual who is subject to the proposed

forcible administration of psychiatric medication the right to “advance notice” of a panel,

and the right to attend the meeting of a panel, present information, and ask questions of a

person presenting information to the panel, as well as the right “to be assisted by a lay

advisor” at a panel. Senate Judicial Proceedings Committee, Bill Analysis, H.B. 588

(1991) at 1. After the amendment of HG § 10-708, individuals possessed the right to

“appeal to” OAH, id., and the right to request representation or assistance of a lawyer or

other advocate of the individual’s choice. The amendment also provided “for an appeal

process to the Circuit Court under the Administrative Procedure Act.” Letter from the

Attorney General of Maryland to the Governor of Maryland at 2 (May 8, 1991). In

addition, “substantive[ly],” the amendment “require[d] the panel to make specific findings

that without the medication, the person [would] require a longer period of hospitalization

and [would] continue to be a danger to self and others.” Senate Judicial Proceedings

Committee, Bill Analysis, H.B. 588 (1991) at 1.

       Since the 1991 amendment of HG § 10-708, Maryland appellate courts have

considered various questions concerning the provisions of the statute, although no case has

squarely addressed the issue before us now. In Beeman, 107 Md. App. at 127, 666 A.2d

at 1316, the Court of Special Appeals considered whether HG § 10-708’s provision of a


                                         - 35 -
forty-eight-hour window in which to appeal to an ALJ a clinical review panel’s decision to

forcibly medicate a patient comported with the requirements of due process under the

Fourteenth Amendment and the Maryland Declaration of Rights. The Court of Special

Appeals rejected Beeman’s argument that the forty-eight-hour deadline violated due

process because it failed to account for competency of patients. See id. at 139-41, 666

A.2d at 1322-23. The Court of Special Appeals determined that, although the statutory

provision “does not expressly take into account the patient’s mental capacity to understand

and exercise th[e] right of appeal[,]” “the existing procedural protections contained in the

statute as a whole, in light of the presumption of competency and the availability of

alternative guardianship proceedings, adequately protect the patient’s constitutional liberty

interests[.]” Id. at 128, 666 A.2d at 1316.

        Beeman, who had been involuntarily admitted to the Center, refused to take

prescribed medication. See id. at 128-29, 666 A.2d at 1317. A clinical review panel met

and approved the use of forced medication for a period not to exceed ninety days. See id.

at 130, 666 A.2d at 1317. Two days later, Beeman received written notice of the panel’s

decision and met with a rights advisor, who advised her of her statutory right to appeal

within forty-eight hours. See id. at 130, 666 A.2d at 1318. Beeman let the forty-eight-

hour deadline elapse without appealing. See id. at 131, 666 A.2d at 1318. The day after

the deadline expired, medication was administered to Beeman. See id. at 131, 666 A.2d at

1318.

        Approximately thirty hours after the statutory deadline, Beeman delivered a

handwritten letter to Center staff indicating that she wanted to appeal the panel’s decision.


                                         - 36 -
See id. at 131, 666 A.2d at 1318. The Department, which operates the Center, moved to

dismiss the appeal as untimely. See id. at 131, 666 A.2d at 1318. An ALJ conducted an

evidentiary hearing on the motion, at which Beeman was represented by counsel. See id.

at 131, 666 A.2d at 1318. The ALJ issued a written decision and order dismissing

Beeman’s appeal, finding that the forty-eight-hour deadline for requesting an appeal of a

panel decision under HG § 10-708 was constitutional and had not been applied to Beeman

in an unconstitutional manner. See id. at 131, 666 A.2d at 1318. Beeman sought judicial

review and a circuit court affirmed the ALJ’s decision. See id. at 132, 666 A.2d at 1318-

19.

       Beeman appealed and the Court of Special Appeals affirmed. See id. at 127-28, 666

A.2d at 1316. The Court of Special Appeals first concluded, as a substantive matter, that

Beeman had “a significant constitutional liberty interest in being free from the arbitrary

and capricious administration of” antipsychotic drugs. Id. at 142, 666 A.2d at 1323

(citations omitted). The Court next considered whether the existing statutory procedural

safeguards adequately protected Beeman, noting that “due process is flexible and calls only

for such procedural protections as the particular situation demands.” Id. at 142, 666 A.2d

at 1324 (cleaned up). In doing so, the Court utilized the balancing test formulated by the

Supreme Court in Mathews, 424 U.S. at 334-35, for evaluating procedural due process

questions (which the parties agreed was to be used):

       Our prior decisions indicate that identification of the specific dictates of due
       process generally requires consideration of three distinct factors: First, the
       private interest that will be affected by the official action; second, the risk of
       an erroneous deprivation of such interest through the procedures used, and
       the probable value, if any, of additional or substitute procedural safeguards;


                                           - 37 -
       and finally, the Government’s interest, including the function involved and
       the fiscal and administrative burdens that the additional or substitute
       procedural requirement would entail.

Id. at 142-43, 666 A.2d at 1324 (quoting Mathews, 424 U.S. at 334-35). As to the first

factor, the nature of the private interest affected, the Court stated that Beeman’s interest

was significant, but concluded that “the governmental interest in providing [Beeman] with

the mental health care that she required must also be considered alongside [her] interest in

being free from arbitrary and capricious government action.” Id. at 143, 666 A.2d at 1324.

       As to the second factor, the risk of erroneous deprivation, the Court determined that

HG § 10-708 “satisfies constitutional due process requirements” by providing numerous

procedural protections and safeguards, including, among other things, that

       [o]nce a decision has been made by the panel to medicate, . . . it must be
       documented with notice given to the patient of his or her right to request a
       hearing . . . , his or her right to counsel, and the name, address, and telephone
       number of the State protection and advocacy agency and the Lawyer referral
       service.

Id. at 144-45, 666 A.2d at 1324-25 (citations omitted). The Court stated that Maryland law

“presumes that adults are competent to make their own informed decisions” and that the

presumption “does not disappear upon an involuntary admission to a mental health facility

for psychiatric treatment, absent a proper determination otherwise.” Id. at 146, 666 A.2d

at 1325 (citations omitted). The Court concluded that, when the forty-eight-hour appeal

deadline of HG § 10-708 was

       analyzed in pari materia with the rest of the statute, as well as the
       presumption of competency, the risk of an erroneous deprivation of
       [Beeman]’s right to be free from the arbitrary and capricious administration
       of antipsychotic medications within the existing procedural protections [was]
       not so great as to warrant [granting the relief that Beeman sought].


                                          - 38 -
Id. at 147, 666 A.2d at 1326.6

       In Kelly, 397 Md. at 401-02, 918 A.2d at 471-72, this Court held that HG § 10-

708(g) “requires the State to prove that an individual, because of his mental illness, is

dangerous to himself or others within a state institution before it may forcibly administer

medication.” Kelly, who had been charged with two counts of murder and other crimes,

was found by the trial court to be not competent to stand trial. See id. at 402, 404, 918

A.2d at 472-73. The trial court presumed that Kelly was dangerous to himself or others

and committed him to Clifton T. Perkins Hospital. See id. at 404-05, 918 A.2d at 473.

While confined at Perkins, Kelly refused to take antipsychotic medications prescribed for

him. See id. at 405, 918 A.2d at 473-74. A clinical review panel was convened and

approved the forced administration of medication. See id. at 405, 918 A.2d at 474. Kelly

appealed and an ALJ concluded that Kelly should be involuntarily medicated. See id. at

406, 413, 918 A.2d at 474, 478. Kelly sought judicial review and a circuit court reversed

the ALJ’s decision, concluding that, for purposes of forcible administration of medication,

HG § 10-708(g) “requires evidence that an involuntarily committed individual is a danger

to himself or others in the context of his confinement within the facility in which he has

been committed, rather than to society upon release.” Id. at 414-15, 918 A.2d at 479

(footnote omitted). The Department noted an appeal and this Court, on our own initiative,


       6
        As to the third factor, the Court of Special Appeals concluded that the record in the
case was “completely devoid of any empirical data that could be used to formulate an
argument one way or the other on the final factor, i.e., the fiscal or administrative burdens
that the additional procedures requested by [Beeman] would place upon the State.”
Beeman, 107 Md. App. at 143-44, 666 A.2d at 1324 (footnote omitted).

                                         - 39 -
issued a writ of certiorari prior to any proceedings in the Court of Special Appeals. See

id. at 416, 918 A.2d at 480. We held that HG § 10-708(g) “requires the State to prove that

an individual involuntarily committed to a state institution is, because of his mental illness,

dangerous to himself or others in the context of his confinement within the institution

before it may forcibly administer medication.” Id. at 416, 918 A.2d at 480.

       Effective October 1, 2014, HG § 10-708(g) was amended to permit “the

authorization of involuntary medication in some circumstances without a showing of

dangerousness to the individual or others within the facility.” Allmond, 448 Md. at 615,

141 A.3d at 70 (citation omitted). After that, in Allmond, id. at 596, 141 A.3d at 59, we

addressed whether “on its face, HG § 10-708(g) violates the Maryland Declaration of

Rights in permitting forced medication without a showing that [a patient] is dangerous to

himself or others within the facility.” We held that, although the statute is not facially

unconstitutional, “authorization for involuntary medication may only be constitutionally

carried out when there exists an ‘overriding justification,’ such as a need to render a pretrial

detainee competent for trial.” Id. at 596, 141 A.3d at 59.

       In considering Allmond’s contention that HG § 10-708(g) was contrary to the

Maryland Declaration of Rights, we reiterated that substantive due process “refers to the

principle that there are certain liberties protected by the due process clauses from legislative

restrictions, regardless of the procedures provided, unless those restrictions are narrowly

tailored to satisfy an important government interest” and that “[o]ne such liberty is avoiding

the unwanted administration of antipsychotic drugs.” Id. at 609-10, 141 A.3d at 67




                                           - 40 -
(cleaned up). We reviewed Harper, Riggins v. Nevada, 504 U.S. 127 (1992), and Sell v.

United States, 539 U.S. 166 (2003), and distilled the following principles from those cases:

       There is a substantive due process right to refuse psychotropic drugs. For
       convicted prisoners, a reasonableness test applies. For pretrial detainees, the
       medication must be necessary to accomplish an essential state policy. In any
       event, there must be a finding of overriding justification and a determination
       of medical appropriateness. Overriding justifications include preventing
       danger to the detainee’s self or others in the facility and making a detainee
       competent to stand trial for a serious crime.

Allmond, 448 Md. at 610-13, 141 A.3d at 68-69 (cleaned up).

       As to HG § 10-708(g), we stated that a facial challenge to its provisions could

“succeed only if there is no set of circumstances under which these provisions (and no

others) authorize involuntary medication of an individual and doing so is constitutional.”

Id. at 616, 141 A.3d at 71 (footnote omitted). Thus, if we could “imagine any set of

circumstances under which these subparagraphs can be constitutionally applied, then the

challenge fails.” Id. at 616, 141 A.3d at 71. Nonetheless, we determined that the provisions

of HG § 10-708(g) can be applied constitutionally “only if they are applied under the

procedural due process standards set forth in Harper, Riggins, and Sell.” Allmond, 448

Md. at 617, 141 A.3d at 72.

       Most recently, in Johnson, 470 Md. at 656, 236 A.3d at 578, we held “that Maryland

law authorizes involuntary medication to restore an individual’s competence to stand trial,

and does not violate separation of powers by entrusting an ALJ with the power to order

such medication, subject to judicial review.” We stated, though, that before the Department

“may infringe on a person’s significant liberty interest in avoiding unwanted psychotropic

drugs, the Department and an ALJ must comply with rigorous requirements of due


                                         - 41 -
process.” Id. at 656, 236 A.3d at 578. We concluded that the Department and the ALJ

complied with the requirements of due process in Johnson’s case and thus determined that

there was no error in the order authorizing Johnson’s involuntary medication. See id. at

656, 236 A.3d at 578.

       Applying the three factors set forth in Mathews, 424 U.S. at 334-35, we held that

the administrative process set forth in HG § 10-708 afforded Johnson procedural due

process. See Johnson, 470 Md. at 687, 236 A.3d at 596. Specifically, we concluded “that,

while [] Johnson ha[d] a significant liberty interest in avoiding unwanted medication, the

administrative process set forth in HG § 10-708 adequately mitigated the risk of erroneous

deprivation of that interest.” Id. at 687, 236 A.3d at 596. We determined that procedural

safeguards set forth in HG § 10-708 and related regulations provided “further confidence

that the outcome of [] Johnson’s hearing before the ALJ was no less reliable than it would

have been if it had been held in the criminal trial court.” Id. at 692, 236 A.3d at 599-600.

Notably, in discussing the procedural safeguards, we stated that

       Johnson had the right to request representation at that hearing by a lawyer or
       other advocate of his choice, [HG] § 10-708(i)(4)(ii), and in fact, [] Johnson
       was represented before the ALJ by very able counsel at no cost to him, who
       continued to represent him before the circuit court, as well as before this
       Court (along with equally able co-counsel).

Johnson, 470 Md. at 692-93, 236 A.3d at 600.

                                         Analysis

       To determine whether due process requires an ALJ to conduct an on-the-record

waiver colloquy to properly safeguard a patient’s right to counsel under HG § 10-

708(i)(4)(ii), we must first assess whether there exists a right to counsel under HG § 10-


                                         - 42 -
708(i)(4)(ii).7 Although construing HG § 10-708(i)(4)(ii) is an issue of first impression,

established principles of statutory construction guide our way. Our goal in statutory

construction is to “ascertain and effectuate the actual intent of the General Assembly.”

Johnson, 470 Md. at 674, 236 A.3d at 588 (citation omitted). We begin “by examining the

plain meaning of the statutory language[,]” and, if the language “is unambiguous and

clearly consistent with the statute’s apparent purpose,” our inquiry generally ceases at that

point and “we apply the statute as written[.]” Id. at 674, 236 A.3d at 588-89 (citations

omitted). If, however, “the statutory language is subject to more than one reasonable

interpretation, or its meaning is not clear when considered in conjunction with other

statutory provisions, we may glean the legislative intent from external sources[,]” which

involves a review of the legislative history of the statute. Id. at 674, 236 A.3d at 589

(cleaned up). We presume that the General Assembly intends statutes “to operate as a

consistent and harmonious body of law, and, thus, we seek to reconcile and harmonize the

parts of a statute, to the extent possible consistent with the statute’s object and scope.” Id.

at 674-75, 236 A.3d at 589 (cleaned up). And, we must give a statute “a reasonable

interpretation, not one that is absurd, illogical, or incompatible with common sense.” Id.

at 675, 236 A.3d at 589 (cleaned up).

       HG § 10-708(i)(4), the provision at issue here, provides in its entirety:

       If a panel approves the administration of medication, the decision shall
       contain:



       7
        Because Mercer does not contend that a constitutional right to counsel exists, our
analysis involves only whether there is a statutory right to counsel.

                                          - 43 -
          (i) Notice of the right to request a hearing under subsection (l) of this
          section;

          (ii) The right to request representation or assistance of a lawyer or other
          advocate of the individual’s choice; and

          (iii) The name, address, and telephone number of the designated State
          protection and advocacy agency and the Lawyer Referral Service.

Under the plain language of HG § 10-708(i)(4)(ii), a right to counsel exists upon an

individual’s request for counsel.     In other words, the plain language of HG § 10-

708(i)(4)(ii) establishes that the right to counsel exists where an individual requests

counsel. In this regard, we agree with the Court of Special Appeals to the extent that it

determined that, “under the plain language of HG § 10-708, patients have the right to the

assistance of counsel only if they first request the assistance of counsel.” Mercer, 249 Md.

App. at 162, 245 A.3d at 94. Upon an individual’s request, the right to counsel attaches,

and the State has agreed to furnish counsel at no cost to the individual.

       In fact, HG § 10-708(i)(4) utilizes the same language—“right to request”—to

establish an individual’s right to a hearing and right to counsel at the hearing. HG § 10-

708(i)(4)(i) and (ii). Comparing the manner in which the statute describes an individual’s

right to request a hearing to the language setting forth the right to request counsel leads to

the determination that an individual has upon request both the right to a hearing and the

right to counsel. Specifically, HG § 10-708(i)(4)(i) employs the identical language of

“right to request” to describe the right to a hearing as HG § 10-708(i)(4)(ii) does to describe

the right to counsel. It is undisputed that an individual’s right to request a hearing—once

invoked—confers the right to an appeal of a panel’s decision. That HG § 10-708(i)(4)(ii)



                                          - 44 -
employs the same language as HG § 10-708(i)(4)(i) concerning the “right to request” leads

to the conclusion that, unless waived, once an individual invokes the right to request

counsel, the individual indeed has the right to the assistance of counsel.

       The dilemma in this case, though, is that Mercer requested counsel at the

administrative hearing after initially declining to request legal representation on the Appeal

Request Form. No one could seriously contend that, had Mercer originally checked the

line on the Appeal Request Form indicating that he wanted legal representation at the

hearing, his request would have been denied. The Center’s contention that no right to

counsel exists under HG § 10-708 because the onus is on an individual to make a request

presents more a matter of semantics than a meaningful challenge to the view that, by its

plain language, the statute confers the right to counsel upon request. This conclusion is

consistent with the Court of Special Appeals’s determination that the right to assistance of

counsel exists upon request but is not a right that exists automatically. See Mercer, 249

Md. App. at 161-62, 245 A.3d at 95-96.

       We part ways, however, with the Court of Special Appeals’s determination that HG

§ 10-708 implicitly sets forth a time limit for the exercise of the right to request counsel

and that a request for counsel at an administrative hearing is untimely. See id. at 166-67,

245 A.3d at 98. To be sure, HG § 10-708 calls for prompt action when the issue of forcibly

administering medication arises. To accept, however, the position that a request for

counsel to be timely must be made at some point before the administrative hearing would

require us to ignore that the plain language of HG § 10-708 imposes no such requirement.

On brief, the Center suggests that the request for counsel is subject to the same time


                                          - 45 -
limitation—the forty-eight-hour deadline—as the time limitation under the statute for an

individual’s right to request a hearing. But, unlike with the forty-eight-hour deadline for

requesting a hearing, HG § 10-708 imposes no deadline or timeframe in which an

individual is required to request counsel. We decline to read a time restriction into HG §

10-708 and to impose a requirement that, to be effective, a request for counsel must be

made at some unidentified point prior to the hearing.

       Although the plain language of the statute is clear and our analysis could end here,

the legislative history of the 1991 amendment to HG § 10-708 supports the conclusion that

an individual has a right to counsel once the individual requests counsel and that the

statutory language imposes no time limit on the exercise of the right. With the 1991

amendment, the General Assembly sought to revise HG § 10-708 to afford procedural due

process to individuals subject to forcible medication. See Beeman, 107 Md. App. at 138,

666 A.2d at 1321. In Williams, 319 Md. at 509, 503-04, 573 A.2d at 820-21, 818, we

provided guidance as to the procedural due process rights to be afforded an individual

facing the proposed forced administration of medication, while acknowledging the

Supreme Court’s position in Harper that provision of counsel at a panel meeting is not

required. In the 1991 amendment of HG § 10-708, the General Assembly corrected

procedural due process deficiencies that we identified in Williams. See HG § 10-708(d)

and (e). However, the General Assembly did not stop there. The General Assembly

provided for greater protections than those discussed in Williams.

       With the 1991 amendment, the General Assembly granted individuals the right to

an administrative hearing, see HG § 10-708(l)(1), conferred a right to judicial review in a


                                         - 46 -
circuit court, see HG § 10-708(m)(1), and provided a right to request counsel or the

assistance of an advocate at the administrative hearing, see HG § 10-708(i)(4)(ii).8 The

legislative history of HG § 10-708 demonstrates that the General Assembly “intended to

put tight reins on the forced medication of involuntarily committed patients and not to

allow the kind of regime portrayed in One Flew Over The Cuckoo’s Nest.” Kelly, 397 Md.

at 447, 918 A.2d at 498-99 (Wilner, J., concurring). It would not be consistent with this

intent to conclude that the General Assembly implicitly embedded a time deadline in the

statute for an individual’s request for counsel. The purpose of the 1991 amendment of HG

§ 10-708 was to increase procedural due process protections available to individuals

subject to forced medication, including by providing the right to counsel at an

administrative hearing upon request, not to deny the right to counsel on the basis of an

unexpressed time limitation for making the request.




       8
         The Center draws our attention to a letter in which the Managing Attorney of the
Legal Aid Bureau, Inc. recommended that the part of the bill that would become HG § 10-
708(i)(4)(ii) “be corrected to read, ‘or other advocate OF [on] the individual’s choice.’”
Letter from the Managing Attorney of the Legal Aid Bureau, Inc. to the Chair of the House
Judiciary Committee at 2 (Mar. 7, 1991) (brackets and underlining in original). The Center
asserts that the Managing Attorney recommended adding language concerning the right to
be represented by an advocate other than a lawyer, seemingly implying that the inclusion
of language concerning the assistance of either an attorney or a lay advocate indicates that
there is no right to counsel. A review of the letter, however, demonstrates that the
Managing Attorney merely recommended a correction to language concerning
representation by an attorney or an advocate that was already part of the bill at the time.
Regardless, far from supporting the position that a right to counsel does not exist, as argued
by the Center, the circumstance that HG § 10-708(i)(4)(ii) provides an individual with both
the right to request legal representation and the right to request representation by an
advocate of the person’s choice does not undermine the existence of either right.

                                          - 47 -
       Indeed, the General Assembly has recognized that the 1991 amendment of HG §

10-708 provided a right to counsel upon request for individuals appealing a panel decision

and, in doing so, has not referenced the existence of a time limit before the hearing within

which the request must be made. Without mentioning a deadline for making a request for

counsel, in the Fiscal Note accompanying the bill that would become the 1991 amendment,

the General Assembly acknowledged that “the Department estimate[d] the cost of

providing legal representation (under contract) for the individuals appealing the panel’s

decision at approximately $53,000.” H.B. 588 (1991) Fiscal Note at 2. And, more recently,

the Fiscal and Policy Notes accompanying bills that became a 2018 amendment to HG §

10-708 expressly stated:

       An individual may request an administrative hearing to appeal the panel’s
       decision by filing a request for hearing with the chief executive officer of the
       facility or the chief executive officer’s designee within 48 hours of receipt of
       the decision of the panel. An individual has a right to legal representation
       at the hearing. Hearings are conducted before [OAH], and an initial panel
       decision authorizing the administration of medication must be stayed for 48
       hours or until the issuance of OAH’s decision, if the individual requested a
       hearing.

S.B. 361 (2018) Fiscal Note at 4; H.B. 202 (2018) Fiscal Note at 4 (emphasis added). It is

evident that in 1991, in amending HG § 10-708, the General Assembly sought to safeguard

an individual’s liberty interest in being free from the arbitrary forced administration of

medication by providing due process protections, including the right to counsel upon

request. To determine that the right to request counsel means less than the statute states,

or that a deadline for making the request exists (which is not set forth in the statute), would

undermine the General Assembly’s intent.



                                          - 48 -
       We are aware that the Center argues that the Department’s funding of counsel for

individuals through the creation of the Legal Assistance Program is not evidence of the

existence of a right to counsel because the program arose from a lawsuit brought by

residents of a Maryland facility and results from a consent decree with the State as opposed

to a decision by the General Assembly.             This argument, however, overlooks the

circumstance that, where a panel approves forced medication, the statute requires a panel

to inform an individual in its written decision of the right to request counsel, see HG § 10-

708(i)(4)(ii), and also requires the panel to provide information to facilitate an individual’s

ability to access counsel, see HG § 10-708(i)(4)(iii). In addition, the Department has freely

acknowledged that it provides counsel at no cost to individuals who are facing the forcible

administration of medication under the statute. Indeed, the Court of Special Appeals

observed that if a panel approves forced medication, among other things, an individual

must be informed of “the name, address, and telephone number of the designated State

protection and advocacy agency and the Lawyer Referral Service[,]” and that the State has

agreed to supply representation at no cost. Mercer, 249 Md. App. at 162, 245 A.3d at 95

(cleaned up).

       In addition, we are equally cognizant of the argument that a right to counsel does

not exist under HG § 10-708 because, had the General Assembly intended to create such a

right, it would have done so as it did in statutes such as the one concerning the right to

counsel in Child in Need of Assistance (“CINA”) cases, Md. Code Ann., Cts. & Jud. Proc.

(2006, 2020 Repl. Vol.) (“CJ”) § 3-813, and the statute concerning the right to counsel in

the Uniform Postconviction Procedure Act, Md. Code Ann., Crim. Proc. (2001, 2018 Repl.


                                          - 49 -
Vol.) § 7-108. These statutes provide an automatic right to counsel that is not contingent

on an individual’s request for counsel. It would be both illogical and inconsistent with the

plain language and legislative history of HG § 10-708, however, to not recognize that the

statute provides an individual subject to the forced medication the right to counsel upon

request because the statutes concerning CINA and postconviction proceedings provide an

automatic right to counsel to others under different circumstances. The decision not to use

the same standard in HG § 10-708 that is used in other statutes would be a weak reed on

which to conclude that the General Assembly did not intend to create a right to counsel

upon request under HG § 10-708 for individuals subject to forced medication.9 Cf. Anne

Arundel Cty. v. Reeves, 474 Md. 46, 71, 252 A.3d 921, 935 (2021).

       Having determined that a right to counsel exists upon request under HG § 10-

708(i)(4)(ii), we now consider whether due process requires an on-the-record colloquy to

determine a waiver of the right. Mercer contends that because the Appeal Request Form

does not notify an individual that a failure to request counsel waives the right altogether,

the Appeal Request Form did not constitute an effective waiver. Mercer argues that,

because a significant private liberty interest is at stake, an on-the-record waiver colloquy


       9
        Similarly, we fail to see how the circumstance that an individual may be forcibly
medicated in an emergency without the assistance of counsel alters the circumstance that
in nonemergency situations, HG § 10-708(i)(4)(ii) provides the right to the assistance of
counsel upon request. This would be, as the saying goes, like “comparing apples to
oranges.” So different are the circumstances that, in addition to providing a right to
counsel, in nonemergency situations, the statute guards against forced medication after the
panel’s decision for forty-eight hours if no appeal is taken, see HG § 10-708(l)(3), and in
the event of an appeal, until the ALJ’s decision is issued seven days after the panel’s
decision, see HG § 10-708(l)(4), and authorizes forced medication for no longer than ninety
days without a new panel being convened, see HG § 10-708(n)(1).

                                         - 50 -
is required. The Center asserts that, because any right to counsel that exists under the

statute is not constitutional in nature, a waiver of the right, if any, need not be knowing and

voluntary and an on-the-record waiver colloquy is not required. Although we agree with

the Center that an on-the-record advisement and waiver colloquy are not required to

determine a waiver of the right to request counsel under HG § 10-708, we conclude that

due process requires, at a minimum, verification that an individual was properly advised

and knowingly and voluntarily waived the right to request counsel and elected to proceed

unrepresented.

       Using the analytical framework set forth by the Supreme Court in Mathews, 424

U.S. at 334-35, the Court of Special Appeals determined that the ALJ did not deprive

Mercer of procedural due process by not postponing the administrative hearing for him to

obtain counsel. See Mercer, 249 Md. App. at 172, 245 A.3d at 101. We disagree. Aside

from the circumstance that Mercer did not request a postponement of the hearing and there

was no information before the ALJ indicating that an attorney was unavailable at the time

of the hearing, the Court of Special Appeals’s determination was based on the faulty

conclusion that the ALJ had the discretion to deny Mercer’s request for counsel because

HG § 10-708 implicitly provided Mercer only with the right to request counsel within a

certain timeframe, i.e., according to the Court of Special Appeals, Mercer had the right to

“timely request” counsel and failed to do so. Mercer, 249 Md. App. at 161, 245 A.3d at

94.

       Our application of the Mathews test leads to a different result. As to the first factor

of the test, it is well established that a person has a constitutionally protected liberty interest


                                            - 51 -
in avoiding the forced administration of psychiatric medication and in being free from the

arbitrary administration of such medication. See Williams, 319 Md. at 494-95, 508, 573

A.2d at 813, 820. Moreover, in 1991, when the General Assembly amended HG § 10-708,

it conferred upon individuals subject to forced medication a protected interest in

accordance with the due process procedures set forth in the statute, which include the right

to request counsel. See Kelly, 397 Md. at 431, 918 A.2d at 489. Clearly, as we determined

in Williams, 319 Md. at 508, 573 A.2d at 820, there is a significant constitutionally

protected liberty interest at stake; in addition, the statute itself provides a right to counsel

upon request.

       Under the second factor, we examine the risk of the erroneous deprivation of the

right due to procedures already in existence, and the probable value, if any, of additional

proposed procedural safeguards. See Mathews, 424 U.S. at 335. In this case, the risk of

an erroneous deprivation of both the right to be free from the arbitrary forced

administration of medication and the right to counsel is high because use of the Appeal

Request Form did not serve as a sufficient procedure to verify an individual’s waiver of

the right to counsel upon request.10 Nowhere did the Appeal Request Form advise Mercer

that by checking the line that he chose, he would be relinquishing the right to make a



       10
         On brief, the Center contends that “the lay advisor, not a piece of paper is
designated by statute as primarily being responsible for informing an individual of his
rights” and that the form is “an additional tool[.]” To be sure, HG § 10-708(k)(1) and (2)
provide that a lay advisor shall inform an individual of the right to appeal a decision of a
panel under subsection (l) and ensure that the individual has access to a telephone. The
statute imposes no obligation on a lay advisor, however, to inform an individual of the right
to request representation or the assistance of a lawyer under HG § 10-708(i)(4)(ii).

                                           - 52 -
request for the assistance of counsel at the time of the administrative hearing, i.e., the form

did not advise that to be considered timely the request for counsel was required to have

been made before the hearing or at any other specified time. In other words, the Appeal

Request Form did not advise Mercer that his right to request legal representation, or the

ability to change his mind with regard to declining counsel, for that matter, was subject to

any time limit.

       Next, under the existing procedures, after declining the right to request legal

representation on the Appeal Request Form, Mercer received a Notice of Hearing advising

that he had the right to request representation or the assistance of a lawyer or other

advocate. Mercer received the Notice of Hearing on August 13, 2019, six days after he

completed the Appeal Request Form and three days before the hearing of August 16, 2019,

advising that he had the right to the assistance of counsel. This likely contributed to

Mercer’s belief that he would be able to request counsel at the administrative hearing. In

other words, a person in Mercer’s situation could reasonably believe that he would be able

(notwithstanding his earlier declination) to request legal representation at the hearing.

Given the information provided in the Notice of Hearing about the right to request the

assistance of counsel, the Appeal Request Form did not—and could not—operate as a

waiver of the right to request legal representation or even an effective declination of the

right in this instance. Allowing the existing procedure, i.e., use of the Appeal Request

Form presented by a lay advisor and the current Notice of Hearing form, to suffice as a

method of determining an individual’s waiver or declination of the right to request counsel

would be a clear violation of the procedural due process protections that the General


                                          - 53 -
Assembly sought to provide in HG § 10-708.

       Further, we observe that in evaluating the second factor of the Mathews test, citing

Harper, 494 U.S. at 236, the Court of Special Appeals stated that Mercer “did not have a

due process right to counsel (as opposed to a lay advisor) at the hearing before the ALJ.”

Mercer, 249 Md. App. at 169, 245 A.3d at 99. In Harper, 494 U.S. at 236, 215, however,

the Supreme Court determined that an individual did not have a due process right to counsel

at a special committee that was convened to determine the approval of the forced

administration of medication in the first instance. In Harper, id. at 215, the Washington

State policy at issue provided for an initial decision concerning forced medication by a

special committee composed of medical professionals, which would be the equivalent of a

panel meeting under HG § 10-708, and then an appeal to an institution’s superintendent.

       In evaluating the second prong of the Mathews test, the Court of Special Appeals

cited Harper, implying that the Supreme Court’s determination that no right to counsel

existed at the special committee (a panel of medical professionals) would be the equivalent

of a determination that there is no procedural due process right to counsel in an appeal

before an ALJ at an administrative hearing. After stating that Mercer did not have a due

process right to counsel as opposed to a lay advocate and citing Harper, the Court of Special

Appeals stated: “Thus, the question in this case was whether due process requires the ALJ

to conduct an on-the-record colloquy as an additional safeguard to ensure that a patient has

knowingly and voluntarily declined to exercise the statutory right to request counsel.”

Mercer, 249 Md. App. at 170, 245 A.3d at 99 (footnote omitted). In discussing the second

prong of the Mathews test, the Court of Special Appeals appeared to credit HG § 10-708


                                         - 54 -
with providing no more than a right to request counsel rather than a statutory right to

counsel that exists once a request is made. See Mercer, 249 Md. App. at 169-70, 245 A.3d

at 99-100. As such, the Court of Special Appeals gave little weight to the second factor of

the test which involved assessing “the risk of an erroneous deprivation of Mercer’s

constitutional interests through the existing procedures” and the probable value that “the

procedures proposed by Mercer would have in minimizing the risk of an erroneous

deprivation of his rights.” Id. at 169, 245 A.3d at 99 (cleaned up).

       Insofar as the third factor, the State’s interest, is concerned, the parties take different

positions as to the significance to be accorded the State’s interest in ensuring the health and

safety of patients and staff in a facility. The Center contends that the administrative hearing

could not have been postponed because the State has a strong interest in maintaining the

health and safety of those in the facility—in this case, Mercer’s health and safety in

particular—and, as such, it is essential that the strict timeframes set forth in HG § 10-708

be adhered to. Mercer argues that, although the State has an interest in adhering to the

deadlines set forth in the statute to reduce the risk of danger to patients and others, the

Center has the authority to forcibly medicate a patient in an emergency.11

       From our perspective, in this case, the State’s interest is diminished by the

circumstance that, as Mercer points out on brief, his hearing was inexplicably delayed past

the seven-day timeframe set forth in HG § 10-708(l)(4). HG § 10-708(l)(4) provides that



       11
         In fact, in this case, on August 14, 2019, two days prior to the administrative
hearing, Mercer was forcibly medicated on that date under the emergency provision of the
statute.

                                           - 55 -
OAH shall conduct an administrative hearing and issue a decision within seven days of the

panel’s decision. Here, the panel’s written decision was issued on August 5, 2019, and the

hearing occurred on August 16, 2019, eleven days after the panel’s decision.              No

explanation for the delay has been given by the Center.12 The ALJ did not address this

circumstance in failing to find good cause to postpone the hearing upon Mercer’s request

for counsel and indeed did not address the unexplained delay at any point during the

hearing. The unaccounted-for delay of four days past the statutory timeframe of seven

days to complete the appeal undermines the claim by the Center that the State’s interest in

ensuring Mercer’s health and safety and that of others in the facility required strict

adherence to the deadlines set forth in the statute. Because the record does not disclose

good cause for the delay in conducting the administrative hearing, and indeed no

explanation whatsoever has been offered by the Center, we cannot say that Mercer’s right

to counsel upon request must give way to the State’s interest in this case.13 After careful


       12
           A review of the record, though, demonstrates that the Notification of Appeal dated
August 12, 2019 that was admitted into evidence at the administrative hearing indicates
that the Chief Executive Officer of the Center notified the ALJ of Mercer’s appeal on
August 12, 2019, seven days after the date of the panel’s decision. The next day, on August
13, 2019, OAH issued a Notice of Hearing scheduling an administrative hearing for August
16, 2019—eleven days after the date of the panel’s decision. HG § 10-708(l)(2) provides
that within twenty-four hours of receipt of a request for hearing, the chief executive officer
of a facility or a designee shall forward the request to OAH. That apparently did not happen
in this case.
        13
           In addition, as in Beeman, 107 Md. App. at 143-44, 666 A.2d at 1324, the record
in this case is devoid of information or data that would demonstrate the cost or fiscal burden
of providing additional measures to safeguard the constitutionally protected liberty interest
at stake. Given that the State has already agreed to provide counsel at no cost to an
individual at an administrative hearing, an assessment of the fiscal or administrative burden
that the requested procedures would place on the State would appear to result in a finding


                                          - 56 -
balancing of the Mathews factors, we conclude that, given the significant constitutionally

protected liberty interest at stake, the apparent inadequacy of the current procedures to

avoid erroneous deprivation of the interest, and the Center’s unexplained delay in taking

action in furtherance of the State’s interest, the ALJ deprived Mercer of procedural due

process in declining his request for counsel at the administrative hearing.

       We next examine the procedure for advisement and waiver or declination of the

right to request counsel necessary to avoid erroneous deprivation of the significant liberty

interest at stake. By way of comparison, we observe that Maryland Rule 4-215 sets forth

the specific circumstances under which a criminal defendant waives a right to counsel.

Under Maryland Rule 4-215(b), the circuit court may not accept as valid a defendant’s

purported intent to waive counsel unless and until there is “an examination of the defendant

on the record conducted by the court, the State’s Attorney, or both, [and] the court

determines and announces on the record that the defendant is knowingly and voluntarily

waiving the right to counsel.”

       In this case, the Center argues that because HG § 10-708 involves a statutory and

not a constitutional right to counsel, a waiver need not be knowing and voluntary within

the meaning of our criminal case law and no on-the-record waiver colloquy is required.

Although we agree that an on-the-record waiver colloquy of the type used in a criminal

case involving the constitutional right to counsel is not necessarily required, we conclude




of no increased cost or fiscal burden on the State at least with respect to the provision of
counsel.

                                         - 57 -
that there must be verification that an individual has knowingly and voluntarily waived the

right to request counsel afforded under HG § 10-708.

       Case law on waiver of other statutory rights to counsel is relevant. For instance, in

In re Alijah Q., 195 Md. App. 491, 493, 522, 7 A.3d 106, 107, 124 (2010), a CINA case,

the Court of Special Appeals held that, “in the absence of any affirmative indication by [a

parent] that she assented to the discharge of her counsel, it was incumbent on the judge to

make some attempt to verify that, moments before the hearing was to begin, [the parent]

wanted to discharge her lawyer.” (Citations omitted). In Alijah Q, id. at 493, 7 A.3d at

107, the parent of a child in a CINA case appealed from a determination at an exceptions

hearing before a trial court. The parent, who was indigent and thus entitled to counsel

under CJ § 3-813(a), had appeared with counsel at an earlier hearing. See id. at 507, 495,

7 A.3d at 115, 108. At the exceptions hearing, counsel for the parent indicated that the

parent had discharged her and asked to be excused. See id. at 498-99, 7 A.3d at 110. The

circuit court asked whether anyone objected, and after no one responded, granted the

attorney’s request and proceeded with the hearing, during which the parent was

unrepresented. See id. at 499-500, 7 A.3d at 110-11.

       On appeal, the parent argued that the court erred in discharging her counsel without

conducting a waiver of counsel inquiry, and that the proper procedure was for the court to

conduct the same inquiry required for waiver of counsel by a party in a delinquency case

under Maryland Rule 11-106(b)(1), which requires an on-the-record colloquy concerning

the party’s comprehension of the waiver of counsel. Id. at 507, 7 A.3d at 115. Although

the Court of Special Appeals determined that the waiver of counsel provision applicable in


                                         - 58 -
a delinquency case did not apply, it nevertheless determined that the statutory right to

counsel guaranteed the parent some meaningful protection and that the circuit court was

required to attempt to verify that the parent indeed wanted to discharge counsel and proceed

unrepresented. See id. at 522, 7 A.3d at 124. The Court of Special Appeals acknowledged

“that a personal, voluntary, knowing, and intelligent waiver colloquy is ordinarily required

only in proceedings that involve fundamental rights or could result in confinement” but

pointed out that “a CINA proceeding implicates a ‘fundamental’ right; a CINA case may

alter the parent-child relationship and it may lead to the termination of parental rights.” Id.

at 523, 7 A.3d at 124. The Court of Special Appeals stopped short, however, of concluding

that under Maryland Rule 11-106 a knowing and voluntary waiver of counsel is required

in CINA cases. See id. at 515, 7 A.3d at 120.

       Here, given the significant constitutionally protected liberty interest at stake where

the forced administration of psychiatric medication is concerned, the high risk of erroneous

deprivation of the interest under existing procedures, and the lack of an established burden

on the State’s interest if additional safeguards were provided, we conclude that, at a

minimum, verification that an individual wants to waive the right to request counsel under

HG § 10-708 is required and, further, such verification must demonstrate that the waiver

is knowing and voluntary. Because an individual subject to forced medication under HG

§ 10-708(b)(2) is necessarily hospitalized involuntarily or committed for treatment by order

of a court, determining that the waiver of the right to counsel is the product of the

individual’s free will and that the individual has been advised of the nature of the right and

the consequences of waiving the right is paramount. Unlike a parent in a CINA case, who


                                          - 59 -
may not be suffering from any illness, individuals in this situation have necessarily been

diagnosed with a mental disorder, see HG § 10-708(g)(1), and may not be able to

effectively self-advocate. In Vitek, 445 U.S. at 493-94, the Supreme Court recognized that

while a conviction “extinguish[es] a defendant’s right to freedom from confinement[,]”

that loss of liberty does not automatically empower “the State to classify him as mentally

ill and to subject him to involuntary psychiatric treatment without affording him additional

due process protections.” (Citations omitted). Where, as here, the General Assembly has

intervened through the enactment of a statute to accord due process protections, the

protections must be respected.

       That said, the strict standard of waiver requiring that a court, or in this case an ALJ,

conduct a personal inquiry on the record with an individual to establish that the person has

been advised of the right to request counsel and is waiving the right knowingly and of his

or her own free will is not required. See, e.g., In re Blessen H., 392 Md. 684, 708, 898

A.2d 980, 995 (2006). However, verification that an individual’s waiver of the right to

request counsel is made knowingly—at a minimum, with an advisement as to the existence

and nature of the right and the consequences of waiving it—and voluntarily—that the

individual is waiving or declining the right to request counsel of the individual’s own free

will—is necessary to avoid an erroneous deprivation of the constitutionally protected

liberty interest of the right to be free from the arbitrary forced administration of psychiatric

medication. That did not occur here.

       The Appeal Request Form in no way advised Mercer that checking a line declining

legal representation was the equivalent of the waiver of the right to request counsel. Nor


                                           - 60 -
did the form advise Mercer of the benefits of having an attorney at the hearing, such as that

an attorney could assist by calling witnesses, cross-examining witnesses, and presenting

his case. The form did not advise that, once Mercer declined legal representation, he could

not change his mind and later request representation at the hearing. The form did not

confirm that the declination or waiver of legal representation was Mercer’s voluntary

decision.

       To be sure, in this case, Olinger, who was present when Mercer checked the line

declining legal representation, advised the ALJ that she told Mercer there would be no

attorney at the hearing. Advising a person that, as a result of checking a box or a line on a

form, there would be no attorney at a hearing is not the equivalent of notification that the

right to counsel exists upon request and that the right is being waived. Clearly, procedural

due process would require more than checking a line on a form declining legal

representation to constitute a waiver of the right to request counsel where such a significant

liberty interest is at stake.

       Moreover, after signing the Appeal Request Form declining legal representation,

Mercer received a Notice of Hearing stating that he had the right to request the assistance

of counsel. This prevents Mercer’s declination of legal representation on the Appeal

Request Form from being considered in any way a waiver of the right to request counsel.

The Notice of Hearing was dated three days before the administrative hearing and provided

no time limit in which the request for the assistance of counsel needed to be made. Under

the circumstances, it was reasonable for Mercer to believe that he could request counsel on




                                          - 61 -
the day of the hearing, after having previously checked the line declining legal

representation on the Appeal Request Form.

       Further complicating the situation, not only did the ALJ treat Mercer’s request for

counsel as a request for a postponement, which may not have even been necessary to secure

representation, but also after Mercer requested counsel, the ALJ made no attempt to

ascertain whether Mercer could have been provided legal representation on the day of the

hearing. Overall, it is unclear why the ALJ found Mercer’s request for counsel to be

insufficient to constitute good cause for a postponement. Neither the Appeal Request Form

nor Olinger’s account of the conversation attendant to Mercer signing the form indicated

that Mercer had been advised of any consequences of declining representation on the form,

such as being unable to request counsel at the hearing. And, as discussed, neither HG §

10-708 nor the Appeal Request Form impose a time constraint for making a request for

counsel. And, the administrative hearing had already been scheduled to occur four days

after the date on which the statute required the hearing to be completed and the ALJ’s

decision to be issued.

       We do not hold that an election on paperwork can never operate as a waiver of an

individual’s right to request counsel under HG § 10-708. With proper advisements, it

could. The Appeal Request Form could undoubtedly be redrafted to effectively advise an

individual of the right to request the assistance of counsel under HG § 10-708 and the

consequences of electing not to do so, and to verify that a waiver or declination of the right

is an individual’s knowing and voluntary choice. The purpose of an advisement of the

right to request counsel and an ascertainment of the waiver of the right is to determine that


                                          - 62 -
an individual is aware of the existence and nature of the right and desires to knowingly and

voluntarily waive the right. This could be accomplished through a written advisement and

waiver procedure as well as an in-person one.

       In sum, the procedure used in this case was insufficient to safeguard the significant

constitutional liberty interest at stake—an individual’s right to be free from the arbitrary

forced administration of psychiatric medication—as well as an individual’s right to counsel

upon request under HG § 10-708. Although an on-the-record waiver colloquy is not

required, in light of the significant liberty interest attendant to the forced administration of

medication, verification that an individual wants to knowingly and voluntarily waive the

right to request counsel and proceed unrepresented is necessary. In this case, at the

administrative hearing, Mercer affirmatively requested counsel and there was no

verification that he had knowingly and voluntarily waived the right. For the reasons herein,

we reverse the judgment of the Court of Special Appeals.


                                    JUDGMENT OF THE COURT OF SPECIAL
                                    APPEALS REVERSED. RESPONDENT TO PAY
                                    COSTS.




                                           - 63 -
Circuit Court for Allegany County
Case No. C-01-CV-19-000381
Argued: October 6, 2021
                                          IN THE COURT OF APPEALS

                                                 OF MARYLAND

                                                      No. 9

                                              September Term, 2021
                                    ______________________________________

                                                 JASON MERCER

                                                        v.

                                          THOMAS B. FINAN CENTER
                                    ______________________________________

                                                      Getty, C.J.,
                                                      McDonald
                                                      Watts
                                                      Hotten
                                                      Booth
                                                      Biran
                                                      Harrell, Jr., Glenn T.
                                                      (Senior Judge, Specially
                                                      Assigned),

                                                          JJ.
                                    ______________________________________

                                         Concurring and Dissenting Opinion
                                       by McDonald, J., which Booth, J., joins.
                                    ______________________________________

                                                Filed: December 17, 2021
       I agree with some parts of the Majority Opinion and disagree with other parts.

       As Judge Booth observes, the question on which the Court granted a writ of

certiorari in this case was whether the ALJ was required to make an on-the-record

assessment whether Mr. Mercer had waived the statutory right to counsel when he

requested the administrative hearing. The Majority Opinion answers that question “no.”

Majority slip op. at 3, 57, 63. I agree. In that sense, I concur.

       The Majority Opinion, however, reverses the decisions of the Court of Special

Appeals and the Circuit Court on the ground that the ALJ abused her discretion when she

declined Mr. Mercer’s belated request for counsel on the day of the hearing. On that issue,

again like Judge Booth, I dissent from the Majority Opinion. In my view, we should affirm

the well-reasoned opinion of the Court of Special Appeals.

       More important than the disposition of this particular appeal1 is the guidance that

the Court’s decision will provide to ALJs, the Department of Health (“Department”),

mental health facilities, patients, lay advisors, and patient advocates about compliance with

HG §10-708 in the future. In that regard, the Majority Opinion stands for the following

propositions:


       1
        The clinical review panel’s authorization for medication in this case expired long
ago and, in that sense, the issue of whether that decision was correct, substantively or
procedurally, is moot. This is not unusual. Given the compressed timeline of HG §10-
708, most cases involving an appeal of a clinical review panel decision are moot by the
time they reach an appellate court. See, e.g., Allmond v. Department of Health and Mental
Hygiene, 448 Md. 592, 607 n.10 (2016); Beeman v. Department of Health and Mental
Hygiene, 107 Md. App. 122, 132-35 (1995). Nevertheless, the Court has discretion to
decide the issues. Id. The Court’s decision in this case will generally apply to a patient at
a mental health facility when the facility seeks authorization under HG §10-708 – a
circumstance that may apply to Mr. Mercer himself in the future.
      1 – A patient at a mental health facility has, upon request, an absolute statutory right
          to the assistance of counsel at an administrative hearing under HG §10-708 and
          the patient may invoke that right up to and including the hearing. Majority slip
          op. at 3 (“an individual may request counsel up to the time of and including at
          the administrative hearing”).

      2 – The patient can waive that right. Id.

      3 – A patient who has elected on a hearing request form to proceed without counsel
          may be deemed to have waived the right to counsel if the form adequately
          advises that such an election is “the equivalent of the waiver of the right to
          request counsel.” Majority slip op. at 60. To be effective, the form must
          describe the benefits of having an attorney, indicate that the patient cannot have
          a change of mind, and confirm that the declination of counsel is voluntary. Id.
          at 60-61.

      4 – The ALJ need not conduct an on-the-record colloquy with the patient to confirm
          a patient’s waiver. Id. at 3, 57-58, 60. Instead, what is required is a
          “verification” that the patient made a knowing and voluntary decision to forgo
          counsel. Id.

      5 – That verification may be supplied on a hearing request form that contains the
         requisite information. Id. at 62-63. However, the hearing request form currently
         used by the Department does not provide the necessary advice and is inadequate
         to effect a waiver. Id. at 60-61.

      6 – The current hearing notice form used by OAH, which is necessarily sent
         subsequent to the hearing request form and which mentions a right to the
         assistance of counsel without a deadline for invoking that right, may contradict
         the finding of a waiver via the hearing request form. Even if the Department’s
         hearing request form is revised to be adequate to effect a waiver, the current
         version of the OAH hearing notice form suggests that a patient does not waive
         the right to counsel by making an election on the hearing request form. Majority
         slip op. at 7, 53, 61.

      7 – In this case, the ALJ’s decision to summon Mr. Mercer’s lay advisor and obtain
          confirmation from her that Mr. Mercer had declined the assistance of counsel
          when he completed the hearing request form was also inadequate to establish a
          waiver. Id. at 61.

      The bottom line appears to be that, at the very least, a revision of the relevant forms

is in order. However, there remain questions that go beyond the forms. In particular, the


                                          -2-
Majority Opinion does not indicate whether – or under what circumstances – a patient who

has waived counsel by executing a form that satisfies the criteria in the Majority Opinion

may later retract that waiver. For example, suppose that the patient declines counsel on

the new, improved form, but has a change of mind the next day while the hearing is still a

week away. Is the waiver still effective? Suppose the change of mind occurs, as in this

case, on the morning of the hearing. Is the waiver effective or not?

       One may instinctively respond that the patient should not be bound by the

declination of counsel in the first case, but perhaps should be foreclosed from retracting

the waiver of counsel in the second.

       It does not seem reasonable to conclude that a patient who has declined counsel,

with appropriate advice via forms and a lay advisor, has an absolute right to invoke a right

to counsel mid-hearing – or even on the morning of a scheduled hearing. Timeliness is an

important factor when a party seeks to retract a prior waiver.2 Allowing a retraction at any

time is not only impractical, but also would inevitably lead to a postponement during which

the patient might be subject to an involuntary emergency administration of the medication

under HG §10-708(b)(1) without a hearing.3



       2
         Cf. State v. Jones, 270 Md. 388, 393-94 (1973) (noting a general consensus that
the likelihood of trial delay is a key consideration in determining whether a court should
allow a defendant to revoke an earlier waiver of the right to a jury trial); Brockington v.
Grimstead, 176 Md. App. 327, 355-57 (2007), aff’d on other grounds, 417 Md. 332 (2010)
(noting that timeliness is factor to be considered when a party seeks to retract prior waiver).
       3
        Something like that happened in this case. During the delay between Mr. Mercer’s
request for a hearing and the day of the hearing, Mr. Mercer apparently received an


                                           -3-
       But nor does it seem reasonable to prohibit a patient from ever revoking a waiver

made on a form, even if the form is impeccable in providing the necessary information for

a knowing and voluntary decision. These hearings necessarily involve a patient

experiencing a mental health crisis – whose state of mind may change dramatically between

the time the form is completed and the commencement of the hearing. This is particularly

true when the patient receives an emergency dose of medication in the interim.

       Thus, it may well be that, in a particular case, the verbiage on a form is less

important than the patient’s discussion with the lay advisor, who is knowledgeable about

the mental health law and patient rights.4 When the change of mind occurs on the day of

the hearing, it seems that the ALJ, who can hear directly from the patient5 and can consult

with the lay advisor, is in the best position to assess whether the patient should be bound

by the declination of counsel on the form. If that is the case, is the election made by a

patient even on an improved form really a waiver at all – or simply another element for an




emergency dose of the same medication that the clinical review panel had approved and
that was the subject of the hearing.
       4
        HG §10-708(a)(2) (“lay advisor” is “an individual … who is knowledgeable about
mental health practice and who assists individuals with rights complaints”).
       5
        In these cases, changes in the patient’s mental condition may affect the patient’s
decision-making. The ALJ is in a better position than an appellate court to consider that
factor.


                                         -4-
ALJ to consider in exercising discretion whether to grant a belated request for counsel,

together with the inevitable postponement of the hearing?6

       As illustrated by the record in this case, the situation in cases involving the

administration of medication against a patient’s wishes can be fluid even in the compressed

timeline for the patient’s appeal, and even a patient who initially has knowingly waived

the right to counsel may wish to reconsider. At the same time, the ALJ, who is best

positioned to observe the patient’s demeanor and, as here, question the lay advisor, must

have some discretion to evaluate the circumstances.

       Judge Booth has advised that she joins this opinion.




       6
         As the Majority Opinion accurately notes, the administrative hearing takes place
on a fast track. Majority slip op. at 21-23. The patient must request a hearing within 48
hours of the clinical review panel’s decision. HG §10-708(l). The hearing must take place
within seven days of the clinical review panel’s decision, unless there is a postponement
for good cause or by agreement. Id. The ALJ must state a decision and make findings of
fact on the record at the hearing. Id. Judicial review of the ALJ’s decision in a circuit court
proceeds on a similarly compressed timeline. HG §10-708(m). Even an attorney well-
versed in the substance and procedure of the statute will need time to get up to speed on
the specific facts relevant to the patient’s situation.


                                           -5-
Circuit Court for Allegany County
Case No.: C-01-CV-19-000381
Argued: October 6, 2021

                                       IN THE COURT OF APPEALS

                                              OF MARYLAND



                                                     No. 9

                                            September Term, 2021



                                              JASON MERCER

                                                       v.

                                        THOMAS B. FINAN CENTER



                                           Getty, C.J.
                                           McDonald
                                           Watts
                                           Hotten
                                           Booth
                                           Biran
                                           Harrell, Jr., Glenn T.
                                            (Senior Judge, Specially Assigned)

                                                    JJ.



                                      Concurring and Dissenting Opinion
                                    by Booth, J., which McDonald, J., joins.



                                             Filed: December 17, 2021
       Although I agree with many aspects of the Majority Opinion, I respectfully disagree

with the Majority’s bottom line, and I would affirm the well-written opinion of the Court

of Special Appeals. See Mercer v. Thomas B. Finan Center, 249 Md. App. 144 (2021).

       Mr. Mercer presented the following question in his Petition for Writ of Certiorari:

       Did the Court of Special Appeals err by holding that Health-General § 10-
       708 does not require an ALJ to make an on-the-record assessment of whether
       [Mr. Mercer] waived his statutory right to counsel?

The Majority ultimately holds that an on-the-record colloquy is not required. See Majority

Slip Op. at 51 (“. . . we agree with the Center that an on-the-record advisement and waiver

colloquy are not required to determine a waiver of the right to request counsel under HG

§ 10-708 . . .”). The Majority nonetheless reverses the judgment of the Court of Special

Appeals, by “conclud[ing] that due process requires, at a minimum, verification that an

individual was properly advised and knowingly and voluntarily waived the right to request

counsel and elected to proceed unrepresented.” Id.

       In my view, having correctly answered the question presented in the petition for writ

of certiorari in the negative—that an on-the-record advisement and waiver colloquy are

not required in order to determine whether a patient waived his statutory right to counsel—

the question then becomes whether the administrative law judge (“ALJ”) acted within her

discretion when she confirmed, by reviewing the appeals form, and by conferring with Ms.

Olinger, that Mr. Mercer had previously declined to exercise his right to counsel.

       I agree with the Court of Special Appeals that, based upon the balancing test set

forth in Mathews v. Eldridge, 424 U.S. 319 (1976), the ALJ did not deprive Mr. Mercer of

procedural due process in declining to postpone the hearing. Mr. Mercer invoked his right
to appeal, and in doing so, affirmatively declined the assistance of counsel. Mr. Mercer

completed the form declining counsel on August 5, and the hearing was scheduled for

August 16. Mr. Mercer had several days to change his mind about representation. He

waited until just before the hearing began to request counsel. The ALJ considered the

comments made by Mr. Mercer’s rights advisor, Ms. Olinger, who met with him, and stated

they “went over the different categories. And he said, no need for an attorney. So, he did

sign the [waiver] form.” Ms. Olinger stated that she “signed the date and time and initialed

that and explained that there would be no attorney present.” The ALJ is in a better position

than an appellate court to make credibility determinations concerning Ms. Olinger’s

account of her multiple meetings with Mr. Mercer, her explanations of the ramifications of

his decision, and his unequivocal statement that he saw no need for an attorney. I agree

with the Court of Special Appeals that the ALJ did not abuse her discretion when she

declined to postpone the hearing after concluding that Mr. Mercer “had ‘so clearly

identified to Ms. Olinger not only verbally but on this form that [he] decline[d] legal

counsel[.]’” Mercer, 249 Md. App. at 167. In my view, the ALJ correctly undertook the

balancing of the interests of Mr. Mercer and the Center at the hearing. This Court should

leave such considerations to the ALJ, who had substantial evidence to deny Mr. Mercer’s

last-minute request. Under these circumstances, we should not substitute our judgment for

the judgment of the ALJ.

       Judge McDonald has authorized me to state that he joins in this opinion.




                                             2